 

Exhibit 10.170.1

 

RIDER TO LEASE BETWEEN

440 REALTY ASSOCIATES LLC,

AS LANDLORD OR OWNER, AND

INTERPARFUMS LUXURY BRANDS, INC., AS TENANT

 

The following provisions were agreed to prior to the execution and delivery of
this lease and are a part thereof. In case of any contradiction or inconsistency
between any of the following provisions and the foregoing provisions of this
lease, the following provisions shall prevail.

 

ARTICLE 41

PREMISES; TERM

 

41.01 INTENTIONALLY DELETED

 

41.02 COMMENCEMENT DATE

 

The term of this lease (the “Term”) shall commence on the date (herein referred
to as “Commencement Date”) which shall be the earlier of (i) the date Tenant
occupies the Demised Premises for the conduct of their business or (ii) the date
when the Demised Premises shall be deemed substantially complete. The Lease
shall expire on the latest to occur of (i) May 31, 2029 or (ii) or 120 Months
from the 14th Floor Premises CD as provided for in paragraph 48.02 or (iii) the
last day of the 120th calendar month after the month in which the Commencement
Date occurs (provided that if the Commencement Date is the first day of a month,
this Lease shall expire on the last day of the 120th calendar month of the Term)
, unless sooner terminated or extended as provided herein (“Expiration Date”).
The Demised Premises shall be deemed “substantially complete” on the date that
Landlord’s Initial Improvements (as hereinafter defined) in the Demised Premises
shall have been substantially completed in accordance with all applicable laws
(and it shall be so deemed notwithstanding the fact that minor or insubstantial
details of construction, mechanical adjustment or decoration (“punchlist items”)
remained to be performed, the non-completion of which do not materially
interfere with Tenant’s use of the Demised Premises), and the Demised Premises
have been delivered to Tenant vacant and broom clean. Landlord shall use
commercially reasonable efforts to give Tenant at least five (5) Business Days
prior notice of substantial completion. Landlord and Tenant shall use reasonable
efforts to schedule and jointly perform a walk-through of the Demised Premises
to confirm that substantial completion has occurred, provided that failure for
such walk-though to occur shall in no way delay or toll the Commencement Date.
Landlord shall use commercially reasonable efforts to complete such punchlist
items as soon as possible after receipt of notice thereof, and to minimize
interference with Tenant’s conduct of business during such work. Tenant shall
commence paying the Basic Annual Rent and additional rent due under this Lease
on the date (the “Rent Commencement Date”) that is the later of the date that is
five (5) Business Days after the Commencement Date and June 1, 2019.

 

Notwithstanding anything herein to the contrary, in the event the Commencement
Date does not occur by November 1, 2019 (“Outside Date”), Tenant shall have the
right to cancel this Lease by written notice to Landlord, and upon delivery of
such notice this Lease shall be deemed terminated and neither party shall have
any further rights or obligations hereunder.

 

“Tenant Delay” shall mean any delay caused by Tenant that shall impede Owner
from, or delay Owner in, completing Landlord’s Initial Improvements, including
but not limited to, the following examples: (i) delay caused by Tenant making
any substantial changes to Tenant’s Plans after delivery of same to the Owner,
(ii) any delays caused by Tenant or Tenant’s contractors or agents (namely
telephone and computer wiring contractors), including delays due to Tenant’s
early access, (iii) any delays caused by Tenant’s change orders to items to be
installed in the Demised Premises, or (iv) any delay caused by Tenant ordering
or requiring items to be installed in the Demised Premises that are not “in
stock” items e.g., carpeting, lighting fixtures, tiles, etc. (Owner shall inform
Tenant of any out-of-stock items forthwith, and in any event no later than the
next regularly occurring weekly construction meeting). Notwithstanding the
foregoing, Owner shall provide Tenant and its agents at least ten (10) business
days’ advance written notice of the date when Tenant should bring in its
data/telephone and other contractors to perform Tenant’s work at the Demised
Premises.

 

1

 

 

In the event there is a “Tenant Delay”, Owner shall promptly give Tenant written
notice by email to pdesaulles@interparfums.com and to lrao@interparfums.com of
such a delay setting forth a reasonable estimate of the amount of time
constituting such delay caused by Tenant (hereinafter referred to as “Owner’s
Delay Notice”). Tenant shall have five (5) days from the receipt of Owner’s
Delay Notice to object to the time frame set forth in Owner’s Delay Notice or in
the alternative to cure the Tenant Delay. Failure of Tenant to object within the
said five (5) day time period or to cure the Tenant Delay, shall be construed by
Tenant as an acknowledgement of the time period set forth in Owner’s Delay
Notice. For each such day of a Tenant Delay then Tenant shall pay Owner prior to
the Rent Commencement Date, the product of (i) $1,6,57.00 (per diem rent) times
the number of days of such Tenant Delay) and (ii) the Outside Date shall be
tolled the number of number of days of such Tenant Delay. Notwithstanding
anything to the contrary contained herein, a Tenant Delay shall be deemed to
have occurred from the second (2nd) Business Day following Tenant’s receipt of
Owner’s Delay Notice, unless such Tenant Delay has been cured within such two
(2) Business Day period.

 

41.03 EARLY POSSESSION

 

Landlord hereby gives Tenant permission to enter the Demised Premises prior to
the Commencement Date in order to make its improvements to the Demised Premises
including but not limited to telephone and data wiring. Tenant shall not cause
any Tenant Delays and shall reasonably cooperate with Landlord’s contractors.

 

41.04 ESTIMATE OF COMMENCEMENT DATE

 

Landlord makes no representations as to the date when the Demised Premises will
be ready for Tenant’s occupancy and notwithstanding any date specified herein as
the Commencement Date, it is understood that the same is an estimate. Landlord
estimates that it shall deliver possession of the Demised Premises with
Landlord’s Initial Improvements substantially completed no later than May 15,
2019.

 

ARTICLE 42

RENT; ADDITIONAL RENT

 

42.01 BASIC ANNUAL RENT.

 

Tenant shall pay monthly Tenant’s annual rental rate (“Basic Annual Rent”) as
follows.

 

Time Period Per Year Per Month Rent Commencement Date-5/31/20 $605,000.00
$50,416.67 6/1/20-5/31/21 $617,100.00 $51,425.00 6/1/21-5/31/22 $629,442.00
$52,453.50 6/1/22-5/31/23 $642,030.84 $53,502.57 6/1/23-5/31/24 $654,871.46
$54,572.62 6/1/24-5/31/25 $667,968.89 $55,664.07 6/1/25-5/31/26 $681,328.26
$56,777.36 6/1/26-5/31/27 $694,954.83 $57,912.90 6/1/27-5/31/28 $708,853.93
$59,071.16 6/1/28-5/31/29 $723,031.00 $60,252.58

 

2

 

 

Notwithstanding anything to the contrary, in the event the Commencement Date is
later than June 1, 2019 Landlord and Tenant shall execute an agreement in the
form attached hereto as Exhibit “E” setting forth the Commencement Date, the
Expiration Date and a revised Basic Annual Rent schedule, which shall provide
that the above 2.0% annual increases in Basic Annual Rent shall occur on the
anniversary of the Commencement Date if the Commencement Date is the first day
of a month, and shall occur on the anniversary of the first day of the month
after the month in which the Commencement Date occurs if the Commencement Date
is not the first day of a month. In the event that the Expiration Date is later
than 5/31/2029 then the Basic Annual Rent shall increase by 2.0% on 6/1/2029 and
shall increase by 2.0% every 12 months thereafter until the Expiration Date (a
sample table of the increases is set forth below through 2039 is set forth on
Exhibit “D”).

 

42.02 ADDITIONAL CHARGES.

 

Any charges payable in addition to the Basic Annual Rent and/or additional rent
specified in this lease shall be deemed additional rent hereunder.

 

42.03 TAXES.

 

(A)       Tenant agrees to pay as additional rent 6.25 percent (“Tenant’s Pro
Rata Share”) of any and all increases in Real Estate Taxes (as hereinafter
defined) above the Real Estate Taxes for the New York fiscal 2019/2020 Tax Year
(the tax year beginning July 1, 2019 and ending June 30, 2020, hereinafter
referred to as the “Base Tax Year”) imposed on the Property with respect to
every Tax Year (as hereinafter defined) or part thereof during the term of this
Lease, whether any such increase results from a higher tax rate or an increase
in the assessed valuation of the Property, or both, or an increase in the
Business Improvement District (BID) assessment.

 

(B)        Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation. Should Landlord be successful in
any such reduction proceedings and obtain a rebate for periods during which
Tenant has paid Tenant’s share of increases, Landlord shall, after deducting
Landlord’s expenses in connection therewith including without limitation
attorney’s fees and disbursements, return to Tenant Tenant’s Pro Rata Share of
such rebate except that Tenant may not obtain any portion of the benefits which
may accrue to Landlord from any reduction in Real Estate Taxes for any Tax Year
below those imposed in the Base Tax Year. Landlord’s liability for the amounts
due under this paragraph shall survive the expiration of the term.

 

(C)        The amount due under this provision shall be collected as additional
rent without set-off or deduction and shall be paid in the following manner: for
each Tax Year during the Term after the Base Tax Year, Landlord shall deliver a
notice to Tenant of Tenant’s Tax Payment for such Tax Year, together with a copy
of the relevant tax bill. Tenant shall pay to Landlord on the first day of the
month an amount equal to 1/12th of Tenant’s Tax Payment for such Tax Year.

 

3

 

 

(D)        Provided that Landlord demands Tenant’s Tax Payment within 12 months
from time it is due, Landlord’s failure during the Term to prepare and deliver
any of the tax bills or Landlord’s failure to make a demand, shall not in any
way cause Landlord to forfeit or surrender its right to collect any Tenant’s Tax
Payment which may have become due during the Term. Landlord’s and Tenant’s
liability for the amounts due under this paragraph shall survive the expiration
of the term for a period of twelve (12) months from date of expiration.

 

(E)        In no event shall any rent adjustment under this Section 42.03 result
in a decrease in the Basic Annual Rent.

 

(F)        Definitions:

 

(i)         “Property” shall mean the land and building of which the Demised
Premises are a part.

 

(ii)        “Real Estate Taxes” shall mean real estate taxes and general and
special assessments imposed on the Property for any purpose whatsoever and also
including taxes payable by Landlord to a ground lessor with respect thereto. If
due to change in the method of taxation any franchise, income, profit, other
tax, however, designated, shall be levied against Landlord’s interest in the
property in whole or in part for or in lieu of any tax which would otherwise
constitute Real Estate Taxes, such change in method of taxation shall be
included in the term “Real Estate Taxes” for purposes hereof. Real Estate Taxes
shall be calculated without taking into account (a) any discount that Landlord
receives by virtue of any early payment of Real Estate Taxes, (b) any penalties
or interest that the applicable Governmental Authority imposes for the late
payment of Real Estate Taxes, (c) any Excluded Amounts, and (d) any exemption or
deferral of Real Estate Taxes to which the Building or land is entitled under
any program that a Governmental Authority adopts to promote the improvement or
redevelopment of real property.

 

(iii)       “Excluded Amounts“ shall mean (w) any taxes imposed on Landlord’s
income, (x) franchise, estate, inheritance, capital stock, excise, excess
profits, gift, payroll or stamp taxes imposed on Landlord, (y) any transfer
taxes or mortgage taxes that are imposed on Landlord in connection with the
conveyance of the Building and land or granting or recording a mortgage lien
thereon, and (z) any other similar taxes imposed on Landlord.

 

(iv)       “Tax Year” shall mean each period of twelve (12) months commencing on
the first day of July subsequent to the Base Tax Year, in which occurs any part
of the Term or such other period of twelve (12) months occurring during the Term
as hereinafter may be duly adopted as the fiscal year for real estate tax
purposes of the City of New York. All such payments shall be appropriately
pro-rated for any partial Tax Years occurring during the first and last years of
the Term. A copy of the Tax Bill of the City of New York shall be sufficient
evidence of the amount of Real Estate Taxes and calculation of the amount to be
paid by Tenant.

 

(v)        “Tenant’s Tax Payment” shall mean, with respect to any Tax Year, the
product obtained by multiplying (i) the excess of (A) Taxes for such Tax Year,
over (B) the Base Taxes, by (ii) Tenant’s Pro Rata Share.

 

4

 

 

42.04 METHOD OF PAYMENT.

 

(A) LATE FEES. If the Tenant shall fail to pay after the fifteen (15) day of the
month any installment or payment of Basic Annual Rent or additional rent ,
Tenant shall be required to pay a late charge of two cents ($00.02) for each one
dollar which remains so unpaid. Such late charge is intended to compensate
Landlord for additional expenses incurred by the Landlord in processing such
late payments. Nothing herein shall be intended to violate any applicable law,
code or regulation, and in all instances all such charges shall be automatically
reduced to any maximum applicable legal rate or charge. Such charge shall be
imposed monthly for each late payment.

 

(B) APPLICATION OF MONEY PAID. If and whenever, Tenant is in arrears in payment
of Basic Annual Rent or additional rent hereunder, or if Landlord receives any
payment from Tenant, the Tenant waives its right, to designate the items under
which any payments made by Tenant are to be credited, and the Tenant agrees that
Landlord in its sole discretion may apply such of Tenant’s payments to any items
or for any period(s) that Landlord chooses, notwithstanding any designation or
request by Tenant as to the items or period(s) against which any such payments
shall be credited.

 

ARTICLE 43

UTILITIES; BUILDING SERVICES

 

43.01 GENERALLY.

 

Tenant shall make all arrangements for and pay for all utilities and services
furnished to or used by Tenant except as otherwise provided herein.

 

43.02 ELECTRIC.

 

(A)       The Demised Premises are directly metered for electricity. Landlord
represents that the electrical capacity of the Premises is not less than six (6)
watts per rentable square foot, demand load, exclusive of base building heating,
ventilation and air conditioning or sufficient for Tenant to operate Tenant’s
business for office use. Tenant shall pay directly to the utility company for
all electric current used in the Demised Premises for light or power or any
other purpose for the exclusive use of the Demised Premises, including the
operation of fans and other devices in the heating, air conditioning and
ventilating system to be installed in the Demised Premises as part of Landlord’s
Initial Improvements, consisting of two (2) fifteen (15) ton HVAC units (the
“HVAC Unit”).

 

(B)        Landlord represents that as of the Commencement Date that there shall
be a Consolidated Edison Electric Meter serving the Demised Premises, which
meter shall be kept in good working order and repair by Consolidated Edison.
Tenant shall pay for all such items consumed as shown on said meter on or prior
to the respective due dates for the invoices received by Tenant, and in default
thereof Landlord may pay such charges and collect the same from Tenant as
additional rent. Any such costs or expenses incurred or payments made by
Landlord for any reason or purposes hereinabove stated shall be paid by Tenant
to Landlord on demand or, at Landlord’s election, may be added to any subsequent
installment or installments of Basic Annual Rent.

 

(C)        Subject to Section 41.02, Landlord shall not be responsible for the
maintenance or repair of Tenant’s electrical system within the Demised Premises
from the point beyond and including the panel box serving Tenant. Said repairs
and maintenance shall be at Tenant’s sole cost and expense.

 

5

 

 

43.03 NO ABATEMENT.

 

Tenant shall not be released or excused from the performance of any of its
obligations under this Lease for any failure or for interruption or curtailment
of any electric energy, elevator service, heat, or for any reason whatsoever,
and no such failure, interruption or curtailment shall constitute a constructive
or partial eviction.

 

43.04 OVERTIME SERVICES; ELEVATORS

 

Heat shall not be provided on holidays deemed to be commercial building contract
holidays of Local 32B-32J of Service Employees Union; all days, excluding
Saturdays, Sundays and such holidays, are hereinafter referred to as “Business
Days”. All building passenger elevators shall be in operation during all
business hours (except for reason of repair) and there shall be not less than
one (1) passenger elevator serving the Premises at all times. Tenant shall have
access to Demised Premises on a 24/7/365 basis. Tenant during move-in shall be
permitted to use the freight elevator free of charge.

 

ARTICLE 44

LANDLORD’S INITIAL IMPROVEMENTS; TENANT’S ALTERATIONS; TENANT OBLIGATIONS

 

44.01 LANDLORD’S INITIAL IMPROVEMENTS.

 

The Landlord has agreed to do construction in the Demised Premises. Tenant shall
furnish the Landlord with its complete and final plans including mechanical,
electrical and plumbing plans (hereinafter referred to as “Tenant’s Plans”) for
the new installation of the Demised Premises (hereinafter referred to as
“Landlord’s Initial Improvements”) on or before the January 31, 2019 TIME BEING
OF THE ESSENCE (hereinafter referred to as the “Due Date”). Should the Tenant
fail to furnish the Landlord with Tenant’s Plans on or before the Due Date then
it shall be deemed a Tenant Delay except for that no notice shall be required
and the Tenant delay shall commence on February 1, 2019 and shall continue until
the time that Tenant delivers to Landlord Tenant’s Plans.

 

44.02 WORK LETTER.

 

Landlord will, at its own cost and expense, commence the performance of
Landlord’s Initial Improvements in the Demised Premises promptly after Tenant’s
Plans are delivered to Landlord, and thereafter diligently prosecute Landlord’s
Initial Improvements to completion, in a good and workmanlike manner in
accordance with Tenant’s Plans, provided that Tenant shall pay Landlord for
Landlord’s actual, out-of-pocket costs to perform any “Tenant Extra Work”, which
shall mean any work shown on Tenant’s Plans that is in addition to the work set
forth in Landlord’s Work Letter attached hereto as Exhibit “B”. Landlord shall
deliver notice to Tenant of the cost of each item of Tenant Extra Work prior to
the performance thereof, and Tenant shall have the right within five (5)
Business Days thereafter to revise Tenant’s Plans to delete or revise any items
of Tenant Extra Work. If the total cost of the Tenant Extra Work exceeds
$20,000.00 then a 50% down deposit shall be required prior to Landlord’s
performing the Tenant Extra Work, and the remainder shall be due within thirty
(30) days after substantial completion and Landlord’s delivery to Tenant of a
reasonably detailed invoice therefor.

 

6

 

 

44.03 LANDLORD’S ADDITIONAL WORK AND COMPLIANCE WITH LAWS.

 

Tenant acknowledges and agrees that upon completion of Landlord’s Initial
Improvements required of Landlord pursuant to this Lease, and upon Tenant’s
occupancy of the Demised Premises, Landlord shall have no obligations, liability
or responsibility of any nature with respect to any installations made by it,
nor shall Landlord at any time have any obligation, liability or responsibility
of any nature with respect to any installations at any time made in the Demised
Premises by or for Tenant or existing in the Demised Premises on the
Commencement Date, and Tenant agrees to maintain and/or replace, if necessary,
all of the same. Notwithstanding anything to the contrary set forth above,
Landlord shall during the Term complete at its sole cost and expense, any and
all (i) necessary structural repairs to the Demised Premises and the Building,
(ii) repairs and replacements to any and all building systems, (iii) repairs and
replacements to windows, window frames and/or exterior finishes, (iv) repairs
and replacements necessary to remediate any other latent defects contained in
the Demised Premises, whether as a result of the Landlord’s Initial Improvements
or otherwise, and (v) punch list items.

 

44.04 TENANT’S ALTERATIONS.

 

(A)         Except as set forth herein, Tenant shall not make any alterations or
improvements to the Demised Premises (“Alterations”) without first obtaining
Landlord’s prior written consent, such consent not to be unreasonably withheld,
delayed, or conditioned. Tenant may, without Landlord’s consent, make merely
decorative changes to the Demised Premises (such as, for example, the
installation of carpeting or other customary floor coverings or painting or the
installation of customary wall coverings) that in each case do not involve
electrical, plumbing or mechanical connections provided that Tenant or its
contractor provided to Landlord certificates of insurance as set forth in
subdivision (i) of this paragraph 44.04(A). Any permitted Alterations shall be
made in accordance with the requirements of local ordinances and public
authorities having jurisdiction thereover and further provided that the value of
the property shall not be diminished thereby and further provided that:

 

(i)For any work performed directly by Tenant or any contractor hired by Tenant
or Tenant’s contractor, Tenant or Tenant’s contractor shall carry worker’s
compensation insurance in accordance with the statutory limits, “all risk”
Builders Risk coverage and general liability insurance, with completed operation
endorsement, for any occurrence in or about the Building, under which Landlord
and Samco Properties 116 East 27th Street, New York, New York 10016 whose name
and address have been furnished to Tenant shall be named as parties insured, but
not less than two million ($2,000,000.00) dollars, with insurers reasonably
satisfactory to Landlord. Tenant shall furnish Landlord with evidence that such
insurance is in effect at or before the commencement of Alterations and, on
request, at reasonable intervals thereafter during the continuance of
Alterations and a five million dollar ($5,000,000.00) umbrella;

 

(ii)Tenant shall furnish to Landlord a copy of all architectural drawing, plans
or specifications for Landlord’s approval, which approval shall not be
unreasonably withheld, delayed, or conditioned; and

 

7

 

 

(iii)For any work performed directly by Tenant or any contractor hired by Tenant
or Tenant’s contractor, Tenant will hold Landlord harmless for any and all
violations concerning work, permits, and filings required, all of which will be
done at Tenant’s sole cost and expense.

 

(iv)Each contractor performing Alterations on behalf of Tenant shall indemnify
Landlord with an indemnity agreement substantially in the form attached hereto
and made a part hereof as Exhibit A.

 

(B)          If Landlord’s consent is required by the terms of this Article 44,
Landlord’s consent shall be deemed withheld absent notice from Landlord to the
contrary unless Tenant complies with the following procedure: Tenant shall
request such consent by delivering notice to Landlord in accordance with this
Lease, with the following legend in 14 point type on such request: “THIS IS A
REQUEST FOR CONSENT UNDER THE LEASE BY 440 Realty Associates LLC AND
INTERPARFUMS LUXURY BRANDS, INC. FAILURE TO RESPOND TO THIS REQUEST WITHIN
FIFTEEN (15) BUSINESS DAYS WILL RESULT IN THE REQUEST BEING DEEMED GRANTED”. If,
within fifteen (15) Business Days of delivery of the request as aforesaid,
Landlord has not responded (either affirmatively or negatively) to Tenant with
respect to such written request, Landlord’s consent to the request shall be
deemed granted.

 

44.05 USE OF PUBLIC CORRIDORS FOR SHIPPING.

 

Tenant shall not ship or receive goods, merchandise or inventory or use the
public corridors of the building to ship or receive same and Tenant shall not at
any time use any hand trucks or other wheeled vehicles in the public corridors
of the building. The aforesaid shall be restricted to the freight passageways
and freight elevator.

 

44.06 MAINTAIN LICENSES AND PERMITS.

 

Tenant covenants and agrees to obtain and maintain, at its sole cost and
expense, all licenses and permits from the governmental authorities having
jurisdiction thereof, necessary for the conduct of Tenant’s business in the
Demised Premises, and Tenant will comply with all applicable laws, resolutions,
rules, codes and regulations of any department, bureau or agency or any
governmental authority having jurisdiction over the operation, occupancy,
maintenance or use of the Demised Premises (collectively, “Laws”). Tenant will
indemnify and save owner harmless from and against any claims, penalty, loss,
damage or expense, including reasonable attorneys’ fees of Landlord, imposed by
reason of violation of any such Laws pertaining to the use by Tenant of the
Demised Premises. Notwithstanding the foregoing, Tenant shall not be required to
make any Alteration or other changes to the structural components of the
Building or to the building systems to comply with any Laws unless (a) such
Alteration or other change is required by reason of Alterations having been
performed by Tenant, or (b) such Alteration or other change is required by
reason of the specific nature of the use of the Premises by Tenant (as opposed
to the use of the Premises for the general purposes otherwise permitted under
this Lease).

 

44.07 COMPLIANCE WITH RECYCLING LAWS.

 

Tenant covenants and agrees, at its sole cost and expense, to comply with all
present and future Laws regarding the collection, sorting, separation and
recycling of waste products, garbage, refuse and trash. Tenant shall pay all
costs, expenses, fines, penalties or damages which may be imposed on Landlord or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Article, and, at Tenant’s sole cost and expense, shall indemnify, defend and
hold Landlord harmless (including reasonable legal fees and expenses) from and
against any actions, claims and suits arising from such non-compliance,
utilizing counsel reasonably satisfactory to Landlord, provided that counsel
chosen by Tenant’s insurer shall be deemed satisfactory. However, the foregoing
shall not exculpate Landlord from loss or damage caused by Landlord’s negligence
or willful misconduct.

 

8

 

 

44.08 COMPLIANCE WITH PRIVATE LAW.

 

Tenant shall not suffer or permit the Demised Premises or any part thereof to be
used in any manner, or anything to be done therein, or suffer or permit anything
to be brought into or kept therein, which would in any way (i) violate any of
the provisions of any grant, lease or mortgage to which this Lease is
subordinate, of which the Tenant has received actual notice, (ii) make void or
voidable any fire or liability insurance policy then in force with respect to
the Building, (iii) make unobtainable from reputable insurance companies
authorized to do business in New York State any fire insurance with extended
coverage or liability, elevator, boiler or other insurance required to be
furnished by Landlord under the terms of any lease or mortgage to which this
Lease is subordinate at standard rates, (iv) cause or in Landlord’s reasonable
opinion be likely to cause physical damage to the building or any part thereof,
(v) constitute a public or private nuisance, (vi) impair the appearance
character or reputation of the building, (vii) discharge objectionable fumes,
vapors or odors into the building air-conditioning system or into the building
flues or vents not designed to receive them or otherwise in such manner as may
unreasonably offend other occupants, (viii) impair or interfere with any of the
building services or the proper and economic heating cleaning, air-conditioning
or other servicing of the building or the Demised Premises or impair or
interfere with or tend to impair or interfere with the use of any of the other
areas of the building by, or occasion discomfort, annoyance or inconvenience to,
Landlord or any of the other tenants or occupants of the building, any such
impairment or interference to be in the reasonable judgment of Landlord.
However, the foregoing shall not exculpate Landlord from loss or damage caused
by Landlord’s negligence or willful misconduct.

 

44.09 HOLDOVER

 

If the Tenant holds over in possession after the expiration or sooner
termination of the original term or of any extended term of this Lease, such
holding over shall not be deemed to extend the term or renew the lease, but such
holding over thereafter shall continue upon the covenants and conditions herein
set forth except that the charge for use and occupancy of such holding over for
each calendar month or part hereof (even if such part shall be a small fraction)
of a calendar month shall be the product of 1/12th of the Basic Annual Rent rate
set forth in this Lease for the last month of the Term multiplied by one and
one-half (1.5) for the initial thirty (30) days of the Term and thereafter
multiplied by two (2), plus all of the additional rent required to be paid by
the Tenant under this Lease, which total sum Tenant agrees to pay to the
Landlord promptly upon demand, in full, without set-off or deduction. Neither
the billing nor the collection of use and occupancy in the above shall be deemed
a waiver of any right of Landlord to collect damages for Tenant’s failure to
vacate the Demised Premises after the expiration or sooner termination of this
Lease (provided in no event shall Tenant be liable for indirect or consequential
damages).

 

44.10 INTENTIONALLY DELETED.

 

9

 

 

44.11 EXTERMINATION SERVICES.

 

Tenant at its sole cost and expense shall maintain such extermination services
as are necessary to keep the Demised Premises free of pests and vermin at all
times. Landlord shall enforce this provision on the other tenants in the
buildings. In the event that Tenant determines in its reasonable judgment that
the Demised Premises is subject to the infestation of pests and/or vermin, which
infestation is the result of any other tenant’s occupancy of spaced located in
the Building, Landlord shall be responsible at its sole cost and expense to
remediate such infestation.

 

44.12 AIR CONDITIONING CONTRACT.

 

Tenant covenants and agrees to obtain and maintain at Tenant’s sole cost and
expense an air-conditioning maintenance contract for the maintenance of the HVAC
Unit with a reputable air-conditioning contractor reasonably acceptable to
Landlord, at all times during the term of this Lease commencing upon the first
anniversary of the Commencement Date, and to promptly deliver a copy of such
contract to the Landlord. The Tenant acknowledges and agrees that the HVAC Unit
is Landlord’s property. Landlord shall maintain and repair the HVAC Unit for the
first year of the Term. Thereafter, if the HVAC Unit requires repair or
replacement, and such repair or replacement is not because of the negligence or
misuse thereof by Tenant or Tenant’s agents, servants or employees, and provided
Tenant has maintained said service contract in full force and effect throughout
the term of this Lease, then Landlord shall be responsible for said repair or
replacement to the extent not covered by the service contract. Tenant further
agrees to pay for all electricity consumed in connection with the operation of
the HVAC Unit. Tenant shall have the right to control the hours of operation of
the HVAC Unit.

 

44.13 SECURITY SYSTEM.

 

Tenant may install, maintain and repair its own security system and security
devices at the Demised Premises inasmuch as Tenant is solely responsible for the
installation of the security system and security devices at the Demised Premises

 

44.14 GARBAGE.

 

Tenant hereby agrees not to allow garbage or refuse of any description to
accumulate in or about the Demised Premises. If Tenant shall fail to do so, or
shall fail to adopt and employ reasonably proper methods therefor, in either
case within fifteen (15) days after notice from Landlord, Landlord shall have
the right to incur any disbursements necessary or advisable to effect such
purpose and any sums so disbursed by Landlord shall be repayable to it by
Tenant, and upon failure to pay the same within fifteen (15) days after
presentation of bill therefor, same shall be added to and form a part of the
next or any subsequently accruing installment of rent and be collectible
therewith as such. Tenant shall be free to hire its own cleaning company and
shall not be required to use Landlord’s contractor.

 

10

 

 

ARTICLE 45

ASSIGNMENT/ SUBLETTING

 

45.01 ASSIGNMENT/SUBLETTING.

 

Tenant, for itself, its legal representatives, successors and assigns, expressly
covenants that it shall not assign, mortgage or encumber this Lease or any of
its rights or estates hereunder, without the prior written consent of the
Landlord, which consent will not be unreasonably withheld, conditioned, or
delayed, provided that the Tenant has fully complied with the covenants and
conditions of this Lease on its part to be performed, nor sublet the Demised
Premises or any part thereof, or suffer or permit, the Demised Premises, or any
part thereof, to be used or occupied by others, without the prior written
consent of Landlord in each instance, which consent shall not be unreasonably
withheld, conditioned, or delayed. The prohibition against assignments shall
include assignments by operation of law. The restriction upon Tenant assigning
or transferring its interest in this Lease shall apply to any such assignment or
transfer which results from the sale or transfer of all or a controlling
interest of the stock or beneficial interest in Tenant or from the consolidation
or merger of Tenant with any other person or from bankruptcy, reorganization
insolvency, dissolution or liquidation of Tenant by operation of law or
otherwise. Landlord’s consent to an assignment or subletting shall not, in any
way, be construed to relieve Tenant from obtaining Landlord’s express written
consent to any further assignment or subletting. In no event shall any permitted
sublessee or assignee sublet or assign or otherwise suffer or permit the sublet
space, or any part thereof, to be used or occupied by others, without Landlord’s
prior written consent in each instance, granted or withheld in accordance with
the terms of this Article 45.

 

45.02 PROHIBITIONS TO ASSIGNMENT/SUBLET.

 

No assignment or subletting of all or part of the Demised Premises shall be made
to a business that is a messenger service, non-for profit a union, a school, a
business requiring public assembly, a government agency or a business having
substantially more persons than Tenant employed on the Demised Premises or a
business requiring manufacturing, a “wework” type business for the subletting or
licensing of shared office space, shipping or warehousing (but not to include
minor shipping or warehousing), nor as a restaurant, luncheonette, or other
establishment for the preparation and/or sale of food for on or off premises
consumption, by a foreign or domestic (federal, state, local) governmental,
quasi-governmental department, branch, division or agency or any such person or
entity that claims or asserts governmental or diplomatic immunity, a gambling
parlor, or by a utility company, or any tenant that requires more than seventy
(70) constant employees working in each full floor of the Demised Premises.

 

45.03 ASSIGNMENT/SUBLETTING PROCEDURES.

 

(A)       In the event that (i) the Landlord consents to a proposed assignment
or sublease and (ii) Tenant fails to execute and deliver the assignment or
sublease to which Landlord consents within sixty (60) days after the giving of
such consent, then Tenant shall again comply with all of the provisions and
conditions of this Article before assigning this Lease or subletting all or part
of the Demised Premises.

 

(B)        If Landlord’s consent is required by the terms of this Article 45,
Landlord’s consent shall be deemed withheld absent notice from Landlord to the
contrary unless Tenant complies with the following procedure: Tenant shall
request such consent by delivering to Landlord a copy of the final sublease or
assignment for the proposed assignment or subletting, together with notice in
accordance with this Lease, with the following legend in 14 point type on such
request: “THIS IS A REQUEST FOR CONSENT UNDER THE LEASE BY 440 Realty Associates
LLC AND INTERPARFUMS LUXURY BRANDS, INC.. FAILURE TO RESPOND TO THIS REQUEST
WITHIN FIFTEEN (15) BUSINESS DAYS WILL RESULT IN THE REQUEST BEING DEEMED
GRANTED”. If, within fifteen (15) Business Days of delivery of the request as
aforesaid, Landlord has not responded (either affirmatively or negatively) to
Tenant with respect to such written request, Landlord’s consent to the request
shall be deemed granted.

 

11

 

 

(C)        Tenant shall reimburse Landlord within fifteen (15) days after demand
for any reasonable out of pocket costs and legal fees that may be incurred by
Landlord in connection with the assignment, including the costs of making
investigations as to the acceptability of the proposed assignee or subtenant and
legal costs incurred in connection with the granting of any requested consent
(excluding possible litigation), which amount shall not exceed $2,500.00.

 

45.04 LANDLORD’S GUIDELINES.

 

In the event that Tenant shall apply to Landlord for consent to an assignment or
sublease of the Demised Premises, Landlord shall not unreasonably withhold,
condition, or delay such consent, provided however, in determining whether to
allow any such assignment or sublease the Landlord shall be supplied with
financial statements, references and other information regarding the proposed
assignee or sublessee as Landlord shall reasonably request. The following
factors shall be considered by Landlord in its determination whether to allow
any such assignment or sublease:

 

i.        The financial strength and reputation of the proposed assignee or
sublessee relative to that of Tenant, and

 

ii.       The type of business proposed to be operated by the assignee or
sublessee.

 

45.05 TENANT’S OBLIGATION.

 

No consent by the Landlord to an assignment or sublease shall relieve the Tenant
of any liability to the Landlord for the faithful performance of all obligations
of Tenant hereunder. If the Tenant believes that the Landlord has unreasonably
withheld or conditioned its consent, the Tenant sole remedy will be to seek a
declaratory judgment that the Landlord has unreasonably withheld or conditioned
its consent or an order of specific performance. The Tenant will not have any
right to any monetary damages. Subject to Section 45.08, the restriction upon
Tenant assigning or transferring its interest in this Lease shall apply to any
such assignment or transfer which results from the sale or transfer of all or a
controlling interest of the stock or beneficial interest in Tenant or from the
consolidation or merger of Tenant with any other person or from bankruptcy,
reorganization insolvency, dissolution or liquidation of the Tenant by operation
of law or otherwise.

 

45.06 COLLECTION OF RENT.

 

If this Lease be assigned or if the Demised Premises or any part thereof be
underlet or occupied by anybody other than Tenant, Landlord may, after default
by Tenant, collect rent from the assignee, undertenant or occupant and apply the
net amount collected to the rent herein reserved, and such collection shall not
be deemed either a waiver of the covenant herein against assignment and
subletting or the acceptance of the assignee, subtenant or occupant as tenant,
or a release from Tenant from the further performance by Tenant of the covenants
and conditions herein contained on the part of Tenant.

 

12

 

 

45.07 ASSIGNMENT AND SUBLEASE PROFITS.

 

(A)       If the aggregate of the amounts payable as Basic Annual Rent and as
additional rent on account of Taxes and electricity by a subtenant under a
sublease of any part of the Premises, payable to Tenant by such subtenant,
whether received in a lump-sum payment or otherwise, not including, however, any
Other Sublease Consideration, shall be in excess of Tenant’s Basic Cost therefor
at that time then, such excess shall first be applied to reimburse Tenant for
Tenant’s Permitted Expenses, and once same has been fully reimbursed, as to any
excess received thereafter, Tenant shall pay to Landlord in monthly installments
as and when collected, as additional rent, 50% of such excess. Tenant shall
deliver to Landlord within 60 days after the end of each calendar year and
within 60 days after the expiration or earlier termination of this Lease a
statement specifying each sublease in effect during such calendar year or
partial calendar year, the rentable area demised thereby, the term thereof and a
computation in reasonable detail showing the calculation of the amounts paid and
payable by the subtenant to Tenant, and by Tenant to Landlord, with respect to
such sublease for the period covered by such statement. “Tenant’s Basic Cost”
for sublet space at any time means the sum of (i) the portion of the Basic
Annual Rent and Tax Payments which is attributable to the sublet space, plus
(ii) the amount payable by Tenant on account of electricity in respect of the
sublet space. It is agreed and understood that Tenant shall first recover all
Tenant’s Permitted Expenses with respect to subletting or assigning this Lease
before the profit are split pursuant to this paragraph.

 

(B)        Upon any assignment of this Lease, Tenant shall first recover
Tenant’s Permitted Expenses, and thereafter pay to Landlord 50% of the remaining
Assignment Consideration received by Tenant for such assignment. In no event
shall Tenant be required to pay to Landlord any consideration received in
connection with a transfer made pursuant to Section 45.08 or 45.09.

 

(C)        Definitions.

 

(i)         For purposes of this Section 45.07, “Assignment Consideration” means
an amount equal to all sums and other considerations paid to Tenant by the
assignee for or by reason of such assignment (including, without limitation,
sums paid for the furnishing of services by Tenant and the sale or rental of
Tenant’s fixtures, leasehold improvements, equipment, furniture, furnishings or
other personal property), less, in the case of a sale thereof, the then net
unamortized or undepreciated cost thereof determined.

 

(ii)        For purposes of this Section 45.07, “Other Sublease Consideration”
means all sums paid for the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture or other personal property less, in the case
of the sale thereof, the then net unamortized or undepreciated cost thereof
determined on the basis of Tenant’s federal income tax returns.

 

(iii)       For purposes of this Section 45.07, “Tenant’s Permitted Expenses”
means the aggregate of (a) customary brokerage commissions paid to independent
third parties, (b) reasonable legal fees and disbursements, (c) reasonable
advertising expenses actually incurred, (d) the reasonable costs, if any,
incurred by Tenant in preparing the space for occupancy, including without
limitation in making changes in the layout and finish of the sublet space for
the subtenant and any tenant improvement allowance.

 

45.08 TRANSFERS WITHOUT CONSENT.

 

(A)       Transfer of Ownership Interests. If Tenant is a legal entity, the
transfer (by one or more transfers), directly or indirectly, by operation of law
or otherwise, of a majority of the stock or other beneficial ownership interest
in Tenant (collectively “Ownership Interests”), shall be deemed a voluntary
assignment of this Lease; provided, however, that the provisions of this Article
45 shall not apply to the transfer of Ownership Interests in Tenant (i) if such
transfer is not principally for the purpose of transferring the interest of
Tenant under this Lease (and Tenant so provides notice to Landlord) or (ii) if
and so long as Tenant or its direct or indirect parent is publicly traded on a
nationally recognized stock exchange. For purposes of this Article 45 the term
“Transfers” shall be deemed to include the issuance of new Ownership Interests
which results in a majority of the Ownership Interests in Tenant being held by a
person or entity which does not hold a majority of the Ownership Interests in
Tenant on the Effective Date.

 

13

 

 

(B)       Mergers; Consolidations; Sale of Assets. Notwithstanding the
provisions of Section 45.01, Landlord’s consent shall not be required with
respect to an assignment of this Lease in connection with the sale or transfer
of all or substantially all of the equity interests or assets of Tenant or
transactions with an entity into or with which Tenant is merged or consolidated
provided that (i) Tenant gives Landlord notice of such merger, consolidation or
sale of assets not later than ten (10) days prior to the occurrence thereof,
(ii) such entity shall agree with Landlord to be bound by all of the obligations
of Tenant hereunder; (iii) such assignment shall not relieve Tenant of any of
its obligations hereunder; and (iv) such transfer was made for a legitimate
independent business purpose and not for the purpose of transferring this Lease.

 

(C)       Affiliates. Notwithstanding the provisions of Section 45.01,
Landlord’s consent shall not be required with respect to an assignment of this
Lease or a subleasing of the Premises to an Affiliate of Tenant, provided that
Tenant gives to Landlord, not later than 10 days prior to the date any such
assignment or sublease is consummated, an instrument, duly executed by Tenant
and the Affiliate, in form reasonably satisfactory to Landlord, to the effect
that such Affiliate assumes all of the obligations of Tenant under this Lease
that arise from and after the date of such assignment.

 

(D)       Existing Interest Holders. Notwithstanding anything to the contrary
contained in this Article 45, at any time during the Term of this Lease, the
then existing shareholders, partners, members or other holders of beneficial
ownership interests of Tenant shall be permitted, without the prior consent of
Landlord, to transfer any of the existing ownership interests in Tenant among
such other existing ownership interest holders, provided that such transfer is
made for a good business purpose and is not made for the sole purpose of
transferring this Lease, selling the business conducted in the Premises or
circumventing any obligations of Tenant under this Lease.

 

(E)        Definitions.

 

(i)         “Affiliate“ shall mean a Person that (1) Controls, (2) is under the
Control of, or (3) is under common Control with, the Person in question.

 

(ii)        “Control“ shall mean direct or indirect ownership of more than fifty
percent (50%) of the outstanding voting stock of a corporation or other majority
equity interest if not a corporation and the possession of power to direct or
cause the direction of the management and policy of such corporation or other
entity, whether through the ownership of voting securities, by statute or by
contract.

 

(iii)       “Person“ shall mean any natural person or persons or any legal form
of association, including, without limitation, a partnership, a limited
partnership, a corporation, and a limited liability company.

 

14

 

 

45.09 DESK SPACE USE.

 

Tenant shall have the right, without Landlord’s prior approval, to license
portions of the Premises to Persons who are not members, officers or employees
of Tenant, provided in each case that (i) any “desk space” so licensed by Tenant
is not separately demised from the rest of the Premises and does not have
separate means of ingress to or egress from the public corridors of the
Building, (ii) Tenant delivers to Landlord (A) notice not less than ten (10)
days prior to the commencement date of each “desk space” license agreement to be
entered into by Tenant, and (B) a copy of the fully executed “desk space”
license agreement no later than the commencement date thereof, and (iii) each
such Person shall use the Premises in conformity with all applicable provisions
of this Lease, Tenant may not license more than fifteen (15) desk spaces.

 

ARTICLE 46

LANDLORD’S DEFAULT

 

46.01 LIMITATION ON LIABILITY

 

(A)       Notwithstanding anything contained in this Lease or at law or in
equity to the contrary, it is expressly understood, acknowledged and agreed by
Tenant that there shall at no time be or be construed as being any personal
liability by or on the part of Landlord under or in respect of this Lease or in
any wise related hereto or the Demised Premises; it being further understood,
acknowledged and agreed that Tenant is accepting this Lease and the estate
created hereby upon and subject to the understanding that it shall not enforce
or seek to enforce any claim or judgment or any other matter, for money or
otherwise, personally against any officer, director, stockholder, partner,
principal (disclosed or undisclosed), representative or agent of Landlord, or
any person acting in connection herewith or executing this Lease in a trustee or
fiduciary capacity on behalf of Landlord, but shall look solely to the equity of
Landlord in the Property, and not to any other assets of Landlord, for the
satisfaction of any and all remedies or claims of Tenant in the event of any
breach by Landlord of any of the terms, covenants or agreements to be performed
by Landlord under this Lease or otherwise, such exculpation of any officer,
director, stockholder, partner, principal (disclosed or undisclosed),
representative or agent of Landlord or trustee or fiduciary from personal
liability as set forth in this Article to be absolute, unconditional and without
exception of any kind.

 

(B)       If Tenant is a corporation, limited partnership, limited liability
partnership or limited liability company, then (i) the members, managers,
limited partners, shareholders, directors, officers and principals, direct and
indirect, comprising Tenant shall not be liable for the performance of Tenant’s
obligations under this Lease, and (ii) Landlord shall look solely to Tenant to
enforce Tenant’s obligations hereunder.

 

46.02 NOTICE OF DEFAULT

 

The Landlord shall not be in default under this Lease in any respect unless the
Tenant shall have given the Landlord written notice of the breach in accordance
with the terms of this Lease, and within thirty (30) days after notice, the
Landlord has not cured the breach or if the breach is such that it cannot
reasonably be cured under the circumstances within thirty (30) days, has not
commenced diligently to prosecute the cure to completion.

 

15

 

 

ARTICLE 47

INSURANCE; CASUALTY; CONDEMNATION

 

47.01       Intentionally Deleted

 

47.02 TENANT’S INSURANCE.

 

(A)         Supplementing Article 6 of this Lease:

 

(i)           Tenant shall not conduct or permit to be conducted any activity,
or place or permit to be placed any equipment or other item in or about the
demised premises or the Building, which will in any way increase the rate of
property insurance or other insurance on the Building.  If any increase in the
rate of property or other insurance is due to any activity, equipment or other
item of Tenant, then (whether or not Landlord has consented to such activity,
equipment or other item) Tenant shall pay as additional rent due hereunder the
amount of such increase.  The statement of any applicable insurance company or
insurance rating organization (or other organization exercising similar
functions in connection with the prevention of fire or the correction of
hazardous conditions) that an increase is due to any such activity, equipment or
other item shall be conclusive evidence thereof.

 

(ii)          Throughout the Lease Term, Tenant shall obtain and maintain the
following insurance coverages written with companies with an A.M. Best A-X or
better rating and S&P rating of at least A-; at tenant’s expense

 

Commercial General Liability (“CGL”) insurance (written on an occurrence basis)
with limits not less than One Million Dollars ($1,000,000) combined single limit
per occurrence, Two Million Dollar ($2,000,000) annual general aggregate (on a
per location basis), Two Million Dollars ($2,000,000) products/completed
operations aggregate, One Million Dollars ($1,000,000) personal and advertising
injury liability, One Million Dollars ($1,000,000) fire damage legal liability
(to be obtained by 1/1/2019), and Five Thousand Dollars ($5,000) medical
payments.  CGL insurance shall be written on ISO occurrence form CG 00 01 96 (or
a substitute form providing equivalent or broader coverage) and shall cover
liability arising from demised premises, operations, independent contractors,
products-completed operations, personal injury, advertising injury and liability
assumed under an insured contract.

 

Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee.

 

Umbrella/Excess Insurance coverage on a follow form basis in excess of the CGL,
Employers Liability and Commercial Auto Policy with limits not less than Five
Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.

 

Special Form Property Insurance covering 100% of Tenant’s property, improvements
and equipment, furniture/fixtures and equipment

 

16

 

 

Business Interruption and Extra Expenses insurance in amounts typically carried
by prudent tenants engaged in similar operations, but in no event in an amount
less than double the annual Base Rent then in effect.  Such insurance shall
reimburse Tenant for direct and indirect loss of earnings and extra expense
attributable to all perils insured against.

 

Builder’s Risk (or Building Constructions) insurance during the course of
construction of any alteration in which Tenant hires and pays for contractors,
including during the performance of Alterations and until completion thereof. 
Such insurance shall be on a form covering Landlord its agents, Tenant and
Tenant’s contractors, as their interest may appear, against loss or damage by
fire, vandalism, and malicious mischief and other such risks as are customarily
covered by the so-called “broad form extended coverage endorsement” upon all
Alterations in place and all materials stored at the demised premises, and all
materials, equipment, supplies and temporary structures of all kinds incident to
Alterations and builder’s machinery, tools and equipment, all while forming a
part of, or on the demised premises, or when adjacent thereto, while on drives,
sidewalks, streets or alleys, all on a completed value basis for the full
insurable value at all times.  Said Builder’s Risk Insurance shall contain an
express waiver of any right of subrogation by the insurer against Landlord, its
agents, employees and contractors.

 

(iii)          Landlord and the Landlord Insured Parties (as may be set forth in
Landlord’s sample insurance policy) shall be endorsed on each policy as
additional insureds as it pertains to the CGL, Umbrella, and coverage shall be
primary and noncontributory.  Landlord shall be a loss payee on the Property
policy in respect of landlord’s improvements.  All insurance shall (1) contain
an endorsement that such policy shall remain in full force and effect
notwithstanding that the insured may have waived its right of action against any
party prior to the occurrence of a loss (Tenant hereby waiving its right of
action and recovery against and releasing Landlord and Landlord’s
Representatives (as defined under Landlord’s sample cert policy) from any and
all liabilities, claims and losses for which they may otherwise be liable to the
extent Tenant is covered by insurance carried or required to be carried under
this Lease); (2) provide that the insurer thereunder waives all right of
recovery by way of subrogation against Landlord and Landlord’s Representatives
in connection with any loss or damage covered by such policy; (3) be reasonably
acceptable in form and content to Landlord; and (4) contain an endorsement
prohibiting cancellation, failure to renew, reduction of amount of insurance or
change in coverage without the insurer first giving Landlord thirty (30) days’
prior written notice of such proposed action (if such endorsement is available
without additional charge). No such policy shall contain any deductible in
excess of a commercially reasonable amount.  Landlord reserves the right from
time to time to reasonably require higher minimum amounts or different types of
insurance if required from comparable tenants by landlords of comparable
properties in the area of Manhattan in which the Building is located, and in no
event more often than once every two (2) years.  Tenant shall deliver an
Acord 25 certificate with respect to all liability and personal property
insurance and an Acord 28 certificate with respect to all commercial property
insurance and receipts evidencing payment therefor (and, upon request, copies of
all required insurance policies, including endorsements and declarations) to
Landlord on or before the Commencement Date and at least annually thereafter. 
If Tenant fails to provide evidence of insurance required to be provided by
Tenant hereunder, prior to Commencement Date and thereafter within 15 days
following Landlord’s request during the Lease Term (and in any event within 5
business days prior to the expiration date of any such coverage, any other cure
or grace period provided in this Lease not being applicable hereto), Landlord
shall be authorized (but not required) after 7 days’ prior notice to procure
such coverage in the amount stated with all costs thereof to be chargeable to
Tenant and payable as additional rent upon written invoice therefor.

 

17

 

 

(iv)          Subject to the provisions of this Section 47.02.A(iv), Landlord
and Tenant shall each obtain an appropriate clause in, or endorsement on, such
party’s property insurance policy pursuant to which the insurance companies
waive subrogation or consent to a waiver of right of recovery (provided such
clause is available for either party to obtain). Landlord and Tenant also agree
that, having obtained such clauses or endorsements of waiver of subrogation or
consent to a waiver of right of recovery, they shall not make any claim against
or seek to recover from the other party or its agents and employees (as the case
may be) for any loss or damage to its property or the property of others
resulting from fire or other hazards covered by such party’s property insurance
policy; provided, however, that the release, discharge, exoneration and covenant
not to sue herein contained shall be limited by and be coextensive with the
terms and provisions of the waiver of subrogation clause or endorsements or
clauses or endorsements consenting to a waiver of right of recovery.

 

(B)           Supplementing Paragraph 8 of the Lease:

 

Tenant’s indemnification of Landlord under Article 8 of the Lease shall also
include indemnification of managing agent, mortgagee, and each of their
respective parents, subsidiaries, affiliates, mortgagees, members, successors,
assigns, officers, directors, shareholders, agents, employees, partners
invitees, contractors, agents and any other party designated by the landlord or
landlord’s agent (collectively, “Indemnitees”).

 

The parties expressly agree that this indemnification contemplates, among other
obligations, full indemnity in the event liability is imposed against Landlord
or any of the Indemnitees, except to the extent caused by the negligence or
willful misconduct of such entities.

 

In addition, in the event that Tenant receives any summons, notices, letters or
other written document that may subject Indemnitees to any liability, then
Tenant shall provide to Landlord prompt notice of same.

 

In the event that Tenant sublease any portion of the Demised Premises as a
condition to such consent that Subtenant shall agree to the indemnity provision
as set forth in paragraph 8 and as modified herein.

 

47.03     DAMAGES OR LOSS.

 

Neither Landlord nor any agents or employee of Landlord shall be liable to
Tenant or any other occupant of the Demised Premises, for any damage to, or loss
(by theft or otherwise) of, any property of Tenant or of any other person
irrespective of the cause of such injury, damage or loss (including the acts or
negligence of any tenant or of any owners or occupants or adjacent or
neighboring property or caused by operations in construction of any private,
public or quasi-public work), subject to the waiver of subrogation provision
herein contained, except to the extent due to the negligence of Landlord or
Landlord’s agents or employees; provided, however, that even if due to any such
negligence of Landlord or Landlord’s agents or employees, Tenant waives, to the
full extent permitted by law, any claim for consequential damages in connection
therewith. Any employee of Landlord to whom any property shall be entrusted by
or on behalf of Tenant shall be deemed to be acting as Tenant’s agent with
respect to such property, and neither Landlord nor Landlord’s agents or
employees shall be liable for any loss of or damage to any such property by
theft or otherwise. Notwithstanding anything contained above to the contrary,
the foregoing shall not exculpate Landlord from loss or damage caused by
Landlord’s negligence or willful misconduct.

 

18

 

 

ARTICLE 48

MISCELLANEOUS PROVISIONS

 

48.01 ACCEPTANCE OF RENT.

 

Unless Landlord shall otherwise expressly agree in writing, acceptance of Basic
Annual Rent or additional rent from anyone other than Tenant shall not relieve
the Tenant of any of its obligations under this Lease, including the obligation
to pay Basic Annual Rent and additional rent, and Landlord shall have the right
at any time, upon notice to Tenant, to require Tenant to pay the Basic Annual
Rent and additional rent payable hereunder directly to Landlord. Furthermore,
such acceptance of Basic Annual Rent or additional rent shall not be deemed to
constitute Landlord’s consent to an assignment of this Lease or subletting or
other occupancy of the Demised Premises by anyone other than Tenant, nor a
waiver of any of Landlord’s rights or Tenant’s obligations under this Lease.

 

48.02 RIGHT TO RENT 14th FLOOR

 

(A)       Provided that Tenant is not then in default beyond any applicable cure
periods, Owner shall one time by written notice (“Owner’s 14th Floor Offer”)
offer to Tenant the right to lease the entire rentable area of the 14th Floor
(“14th Floor Premises”) in the Building pursuant to the 14th Floor Work Letter
(as hereinafter defined) and priced pursuant to the terms and conditions set
forth in Exhibit “C” and the terms of this Section 48.02 prior to leasing such
space to a third party; provided, however, that Owner need not offer the 14th
Floor Premises to Tenant in the event that Owner desires to, and does, renew
with the existing tenant or its successor and/or assigns or subtenants who
occupy the 14th Floor Premises as of the date of this Lease. The expiration date
for the existing lease for the 14th Floor Premises is June 30, 2022 (which lease
is subject to earlier termination for any reason or no reason whatsoever).
Owner’s 14th Floor Offer shall not provide for delivery of the 14th Floor
Premises to Tenant earlier than such date unless the existing lease for the 14th
Floor Premises is terminated prior to its current expiration date, in which
event Owner shall provide to Tenant as much notice as is practicable. Tenant
shall respond in the affirmative or the negative to Owner’s 14th Floor Offer
within fifteen (15) days from receipt of Owner’s 14th Floor Offer, TIME BEING OF
THE ESSENCE. Failure of Tenant to respond within said fifteen (15) days shall be
deemed a waiver by Tenant with respect to Owner’s 14th Floor Offer. In addition,
if Tenant fails to timely respond and exercise such offer, Tenant shall, within
ten (10) business days of written request of Owner sign a document reasonably
acceptable to Tenant that states that Tenant waived its right to accept Owner’s
14th Floor Offer pursuant to this section.

 

(B)       If Tenant exercises its option for the 14th Floor Premises, the
Demised Premises shall expand to include the entire rentable area of the 14th
Floor Premises as of the date of delivery (the “14th Floor Premises CD”) to
Tenant of exclusive possession of the 14th Floor Premises “substantially
completed” (as defined in Section 41.02) by Owner pursuant to the 14th Floor
Work Letter. Owner hereby gives Tenant permission to enter the 14th Floor
Premises prior to the 14th Floor Premises CD in order to make its improvements
to the 14th Floor Premises including but not limited to telephone and data
wiring. Tenant shall reasonably cooperate with Owner’s contractors.

 

(C)       Tenant shall commence paying monthly rent in accordance with this
Lease on the 14th Floor Premises CD in the amount set forth in Exhibit “C”;
provided, however, if the 14th Floor Premises CD is not the first day of a
month, then on the 14th Floor Premises CD Tenant shall pay per diem rent at the
Annual Rental Rate in accordance with Exhibit “C” for the period from the 14th
Floor Premises CD through the last day of such month.

 

19

 

 

(D)       Commencing on the 14th Floor Premises CD, Tenant shall pay 6.25% of
any and all increases in the Real Estate Taxes for such Tax Year above the Real
Estate Taxes for the New York City fiscal year in which the 2019/2020 New York
City fiscal year. Such payment shall be made in the same manner and in
accordance with all of the provisions of Section 42.03 of this Lease, all of
which provisions shall be applicable to this Section 48.02.

 

(E)        As of the 14th Floor Premises CD, Tenant shall pay as additional
rent, the sum of $200.00 per month for water charges with respect to the 14th
Floor Premises.

 

(F)        As of the 14th Floor Premises CD, Tenant shall pay as additional rent
the sum of $200.00 per month for sprinkler charges with respect to the 14th
Floor Premises.

 

(G)       Owner shall at its sole cost and expense perform the work to the 14th
Floor Premises (“Owner’s Work”) as set forth in Exhibit “C” of this Lease, prior
to the 14th Floor Premises CD (hereinafter referred to as the “14th Floor Work
Letter”). Owner will, at its own cost and expense, commence the performance of
Owner’s Work to the 14th Floor Premises promptly after Tenant’s 14th Floor Plans
are delivered to Owner, and thereafter diligently prosecute Owner’s Work to the
14th Floor Premises to completion, in a good and workmanlike manner in
accordance with Tenant’s 14th Floor Plans, provided that Tenant shall pay Owner
for Owner’s actual, out-of-pocket costs to perform any “Tenant Extra Work”,
which shall mean any work shown on Tenant’s 14th Floor Plans that is in addition
to the work set forth in the 14th Floor Work Letter. Owner shall deliver notice
to Tenant of the cost of each item of Tenant Extra Work prior to the performance
thereof, and Tenant shall have the right within five (5) Business Days
thereafter to revise Tenant’s 14th Floor Plans to delete or revise any items of
Tenant Extra Work. If the total cost of the Tenant Extra Work exceeds $20,000.00
then a 50% down deposit shall be required prior to Owner’s performing the Tenant
Extra Work, and the remainder shall be due within thirty (30) days after
substantial completion and Owner’s delivery to Tenant of a reasonably detailed
invoice therefor. Owner shall use commercially reasonable efforts to give Tenant
at least five (5) Business Days prior notice of substantial completion. Owner
and Tenant shall use reasonable efforts to schedule and jointly perform a
walk-through of the 14th Floor Premises to confirm that substantial completion
has occurred, provided that failure for such walk-though to occur shall in no
way delay or toll the 14th Floor Premises CD. Owner shall complete any and all
“punch list” items of Owner’s Work within thirty (30) days after the 14th Floor
Premises CD (subject to long lead items that Tenant ordered that require either
fabrication or arriving late from manufacturer).

 

(H)       Tenant shall furnish to Owner Tenant’s Plans full construction plans
and MEP for the new installation of the 14th Floor Premises (“Tenant’s 14th
Floor Plans”) on or before sixty (60) days after Tenant accepts Owner’s 14th
Floor Offer (hereinafter referred to as the “14th Floor Plans Due Date”) failure
to do so shall be deemed a Tenant Delay.

 

(I)         Tenant acknowledges and agrees that upon completion of Owner’s Work
required of Owner pursuant to this Lease, and upon Tenant’s occupancy of the
14th Floor Premises, Owner shall have no obligations, liability or
responsibility of any nature with respect to any installations made by it, nor
shall Owner at any time have any obligation, liability or responsibility of any
nature with respect to any installations at any time made in the 14th Floor
Premises by or for Tenant or existing in the 14th Floor Premises on the 14th
Floor Premises CD, and Tenant agrees to maintain and/or replace, if necessary,
all of the same. Notwithstanding anything to the contrary set forth above, Owner
shall during the Term complete at its sole cost and expense, any and all (i)
necessary structural repairs to the 14th Floor Premises and the Building, (ii)
repairs and replacements to any and all building systems, (iii) repairs and
replacements to windows, window frames and/or exterior finishes, (iv) repairs
and replacements necessary to remediate any other latent defects contained in
the 14th Floor Premises, whether as a result of Owner’s Work or otherwise, and
(v) punch list items.

 

20

 

 

(J)        In the event there is a “Tenant Delay”, Owner shall promptly give
Tenant written notice by email to pdesaulles@interparfums.com,
psanti@interparfums.fr and to lrao@interparfums.com of such a delay setting
forth a reasonable estimate of the amount of time constituting such delay caused
by Tenant (hereinafter referred to as “Owner’s Delay Notice”). Tenant shall have
5 days from the receipt of Owner’s Delay Notice to object to the time frame set
forth in Owner’s Delay Notice or in the alternative to cure the Tenant Delay.
Failure of Tenant to object within the said 5 day time period or to cure the
Tenant Delay, shall be construed by Tenant as an acknowledgement of the time
period set forth in Owner’s Delay Notice. Tenant shall pay Owner prior to the
14th Floor Premises CD, the product of (i) $1,680.00 (per diem rent) times the
number of days of such Tenant Delay. Notwithstanding anything to the contrary
contained herein, a Tenant Delay shall be deemed to have occurred from the
second ( 2nd ) business day following Tenant’s receipt of Owner’s Delay Notice,
unless such Tenant Delay has been cured within such two (2) business day period.

 

(K)       In the event Tenant leases the 14th Floor Premises pursuant to this
Section 48.02, the Term shall be extended through the last day of the month in
which the tenth (10th) anniversary of the 14th Floor Premises CD occurs, which
date shall be the Expiration Date for all purposes hereof, and such extension
shall be upon all of the terms and conditions set forth herein provided that the
Basic Annual Rent for the extended Term shall be as set forth in Exhibit “D”.

 

48.03 AIR RIGHTS.

 

Tenant acknowledges that it has no rights to any development rights, “air
rights” or comparable rights appurtenant to the land or building, and consents,
without further consideration, to any utilization of such rights by Landlord and
agrees to promptly execute and deliver any instruments which may be requested by
Landlord, including instruments merging zoning lots, evidencing such
acknowledgment and consent.

 

48.04 BANKRUPTCY.

 

Notwithstanding anything in this Lease to the contrary, all amounts payable by
Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated as rent, shall constitute rent for the purpose of Section 502(b)(7)
of the Bankruptcy Code, 11 U.S.C. Sec. 502(b)(7). If pursuant to the Bankruptcy
Code, the Tenant is permitted to assign this Lease in disregard of the
restrictions contained herein, the Tenant agrees that adequate assurance of
future performance by the assignee permitted under such Code shall mean the
deposit of cash security with Landlord in an amount equal to the sum of one
year’s Basic Annual Rent then reserved hereunder plus an amount equal to all
additional rent payable under the provisions of this Lease for the calendar year
preceding the year in which such assignment is to become effective, which
deposit shall be held by the Landlord, without interest, for the balance of the
term as security for the full and faithful performance of all of the obligations
under this Lease on the part of the Tenant yet to be performed. If the Tenant
receives or is to receive any valuable consideration for such an assignment of
this Lease, such consideration, after deducting therefrom (a) the brokerage
commissions, if any, and any other expenses reasonably incurred by Tenant for
such assignment and (b) any portion of such consideration and reasonably
designated by the assignee as paid for the purchase of Tenant’s property in the
Demised Premises, shall be and become the sole and exclusive property of the
Landlord and shall be paid over to the Landlord directly by such assignee.

 

21

 

 

48.05 COPIES DEEMED CERTIFIED.

 

True copies of all bills from the City of New York shall be admissible in
evidence in any trial between Landlord and Tenant without requiring said copies
of bills to be certified by any governmental agency or authority.

 

48.06 BROKEN GLASS.

 

Tenant, at its own cost and expense, shall replace all damaged or broken glass
in or about the Demised Premises if such damage was caused by Tenant’s negligent
acts or omissions.

 

48.07 BROKER.

 

Landlord and Tenant represent and warrant that they have dealt with no broker in
connection with the Demised Premises and this Lease. Tenant hereby agrees to
indemnify, defend and hold harmless Landlord against and from any and all loss,
costs, liability, damage or expense (including, without limitation, attorney’s
fees and disbursements) incurred by Landlord by reason of any claim of or
liability to any broker who shall claim to be entitled to a commission in
connection with the Demised Premises or this Lease. Landlord hereby agrees to
indemnify, defend and hold harmless Tenant against and from any and all loss,
costs, liability, damage or expense (including, without limitation, attorney’s
fees and disbursements) incurred by Tenant by reason of any claim of or
liability to any broker who shall claim to be entitled to a commission in
connection with the Demised Premises or this Lease.

 

48.08 BUILDING DIRECTORY; SIGNAGE.

 

Landlord shall provide to Tenant a reasonable number of listings in the Building
directory. The listing of any name other than that of the Tenant, whether on the
doors or windows of the Demised Premises or on the Building directory, or
otherwise, shall not operate to vest any right or interest in this Lease or in
the Demised Premises to such party or to be deemed to be the consent of the
Landlord. Tenant shall have the right to install signs listing the names of
Tenant and any other permitted occupants at the entrance to the Premises and in
the 13th Floor elevator corridor (and the 14th Floor corridor if the 14th Floor
option is exercised), subject to Landlord’s reasonable approval.

 

48.09 EMERGENCY REPAIRS.

 

Tenant shall permit Landlord and/or its designees to erect, use, maintain and
repair pipes, cables, conduits, plumbing, vents and wires (“Pipe/Cables”), in,
to and through the Demised Premises, as and to the extent that Landlord may now
or hereafter deem to be necessary or appropriate for the proper operation and
maintenance of the building in which the Demised Premises are located provided
that Landlord shall use its best efforts to install Pipe/Cables in a manner that
is as aesthetically pleasing as possible, and shall install the same above
dropped ceilings, if any. All such work shall be done, so far as practicable, in
such manner as to avoid unreasonable interference with Tenant’s use of the
Demised Premises. If the Landlord is unable to arrange for admittance to the
Demised Premises during any emergency, Landlord shall have the right to gain
admittance to the Demised Premises by forcibly or otherwise breaking into the
Demised Premises. The sole liability of Landlord to Tenant in such event shall
be that Landlord shall be obligated to repair all damage caused by such breaking
in within a reasonable time after the occurrence thereof.

 

22

 

 

48.10 ESTOPPEL CERTIFICATE.

 

(a) The Tenant agrees, at any time and from time to time, as requested by
Landlord, upon not less than 15 days prior written notice, to execute and
deliver a statement certifying that this Lease is unmodified and in full force
and effect (or if there had been modifications that the same is in full force as
modified as stating the modifications), certifying the dates to which the rent
and additional rent had been paid, and stating whether or not, to the knowledge
of Tenant, Landlord is in default hereunder, and, if so, specifying each such
default of which Tenant may have knowledge, and stating whether or not to the
actual knowledge of Tenant, any event has occurred which with the giving of
notice or passage of time, or both, would constitute such a default, and if so,
specifying each such event, it being intended that any such statement delivered
pursuant thereto shall be deemed a representation and warranty to be relied upon
by Landlord and by others with whom Landlord may be dealing, regardless of
independent investigation.

 

(b) The Landlord agrees, at any time and from time to time, as requested by
Tenant, upon not less than 15 days prior written notice, to execute and deliver
a statement certifying that this Lease is unmodified and in full force and
effect (or if there had been modifications that the same is in full force as
modified as stating the modifications), certifying the dates to which the rent
and additional rent had been paid, and stating whether or not, to the knowledge
of Landlord, Tenant is in default hereunder, and, if so, specifying each such
default of which Landlord may have knowledge, and stating whether or not to the
knowledge of Landlord, any event has occurred which with the giving of notice or
passage of time, or both, would constitute such a default, and if so, specifying
each such event, it being intended that any such statement delivered pursuant
thereto shall be deemed a representation and warranty to be relied upon by
Tenant and by others with whom Tenant may be dealing, regardless of independent
investigation.

 

48.11 INTENTIONALLY DELETED.

 

48.12 INJUNCTION.

 

In the event of any breach beyond applicable notice and cure periods or
threatened breach by Tenant of any of the agreements, terms, covenants, or
conditions contained in this Lease, Landlord shall be entitled to seek to enjoin
such breach or threatened breach and shall have the right to invoke any right
and remedy allowed at law or in equity or by statute or otherwise as though
re-entry, summary proceedings, and other remedies were not provided for in this
Lease.

 

48.13 INTENTIONALLY DELETED.

 

48.14 MERGER CLAUSE.

 

This Lease supersedes and revokes all previous negotiations, arrangements,
letters of intent, offers to lease, lease proposals, covenants, promises,
assurances, agreements, representations, conditions, guarantees, statements and
understandings, and information whether conveyed orally or in writing between
the parties hereto or their respective representatives or any other person
purporting to represent Landlord or Tenant. Tenant expressly acknowledges and
agrees that Landlord has not made and is not making, and by executing and
delivering this Lease, is not relying upon, and has not been induced to enter
into this Lease by, any representations, except to the extent that the same are
expressly set forth in this Lease or in any other written agreement which may be
made and executed between the parties concurrently with the execution and
delivery of this Lease and shall expressly refer to this Lease, and no such
representations not so expressly herein or therein set forth shall be used in
the interpretation or construction of this Lease, and Landlord shall have no
liability for any consequences arising as a result of any such representations
not so expressly herein set forth.

 

23

 

 

48.15 CANCELLATION CLAUSE

 

Notwithstanding anything herein to the contrary, Tenant may cancel and terminate
this Lease effective on the fifth (5th) anniversary of the Rent Commencement
Date (the “Cancellation Date”), provided that:

 

Tenant gives Landlord written notice of its desire to cancel and terminate this
Lease (herein referred to as “Cancellation Notice”), which Cancellation Notice
may be sent not later than nine (9) months prior to the Cancellation Date TIME
OF THE ESSENCE;

 

(a)in the event Tenant terminates this Lease in accordance with the provisions
of this Article, then Tenant shall pay to Landlord the Cancellation Amount (as
hereinafter defined) simultaneously with Tenant’s delivery of the Cancellation
Notice. Failure of Tenant to so include the Cancellation Amount in certified
funds with the Cancellation Notice shall be deemed a defective notice and shall
be null and void;

 

(b)the Cancellation Notice shall set forth the Cancellation Date and shall
otherwise comply with this paragraph.

 

(c)Provided that the Cancellation Notice complies with the provisions of this
paragraph then this Lease will terminate on the Cancellation Date as if such
date were the date expiration date. The term “Cancellation Amount” shall mean
$500,000.00.

 

(d)Notwithstanding anything to the contrary contained herein, in the event that
(i) Tenant renews or extends or expands this Lease by option or by other
agreement, or; (ii) Tenant exercises its option to take the 14th Floor Premises
pursuant to the terms of this Lease or by any other agreement, then in such
event this paragraph shall be null and void and Tenant shall have no right to
cancel the Lease pursuant to this paragraph.

 

48.16 NO GRANTING OF LICENSES.

 

Tenant covenants that except as expressly set forth herein, Tenant will not
without the written consent of the Landlord first obtained in each case, make or
grant any license in respect of the Demised Premises or any part thereof, or in
respect of the use thereof, and will not permit any such license to be made or
granted.

 

24

 

 

48.17 NO AUCTIONS OR GOING OUT OF BUSINESS SALES.

 

No public or private auction or “going out of business”, bankruptcy or similar
sales or auctions shall be conducted in or from the Demised Premises. The
Demised Premises shall not be used except in a dignified and ethical manner
consistent with the general high standards of business and not in a disreputable
or immoral manner or in violation of national, state or local laws.

 

48.18 NO OFFER.

 

The submission of this Lease to Tenant shall not be construed as an offer, nor
shall Tenant have any rights with respect thereto unless and until Landlord
shall, or its managing agent shall, execute a copy of this Lease and deliver the
same to Tenant.

 

48.19 NO REPRESENTATIONS BY LANDLORD; SQUARE FOOTAGE.

 

Neither the Landlord nor its agents have made any representations with respect
to the Demised Premises or the Property except as is expressly set forth in the
provisions of this Lease. Tenant accepts the same “as is” as of the date hereof
except as provided in this Lease. Tenant does hereby acknowledge that no
representations have been made by Landlord or anyone acting on behalf of the
Landlord as to the amount of square footage in the Demised Premises. Tenant has
inspected the Demised Premises and relies upon its own judgment in computing the
square footage.

 

48.20 NO WAIVER.

 

The following specific provisions of this article shall not be deemed to limit
the generality of the provisions of this Lease:

 

a)         No agreement to accept the surrender of all or any part of the
Demised Premises shall be valid unless in writing and signed by the Landlord.
The delivery of keys to an employee of Landlord or its agent shall not operate
as the termination of this Lease or a surrender of the Demised Premises. If
Tenant shall at any time request Landlord to sublet the Demised Premises for
Tenant’s account, Landlord or its agent is authorized to receive said keys for
such purposes without releasing Tenant from any of its obligations under this
Lease, and Tenant hereby releases Landlord of any liability for loss or damage
to any of Tenant’s property in connection with such subletting.

 

b)         The receipt or acceptance by Landlord of rents with knowledge of
breach by Tenant of any term, agreement, covenant, condition or obligation of
this Lease shall not be deemed a waiver of such breach.

 

c)         No payment by Tenant or receipt by Landlord of a lesser amount than
the correct Basic Annual Rent or additional rent due hereunder shall be deemed
to be other than the payment on account, nor shall any endorsement or statement
on any check or any letter accompanying any check or payment be deemed to effect
or evidence an accord and satisfaction, and Landlord shall accept such check or
payment without prejudice to Landlord’s right to recover the balance or pursue
any other remedy in this Lease or at law provided.

 

d)         Tenant agrees not to record this Lease. At the request of either
party, Landlord and Tenant shall promptly execute, acknowledge and deliver a
memorandum with respect to this Lease sufficient for recording, which Tenant may
record. Such memorandum shall not in any circumstances be deemed to change or
otherwise affect any of the obligations or provisions of this Lease.

 

25

 

 

48.21 NO WAIVER OF CONDITIONS.

 

One or more waivers of any covenant or condition by Landlord or Tenant shall not
be construed as a waiver of a subsequent breach of the same or any other
covenant or condition, and the consent or approval by Landlord or Tenant to or
of any act by Tenant or Landlord requiring the other party’s consent or approval
shall not be construed to waive or render unnecessary such consent or approval
to or of any subsequent similar act. The failure of either party to seek redress
for violation of, or to insist upon the strict performance of, any term,
covenant or condition in this Lease shall not prevent a similar subsequent act
from constituting a default under this Lease.

 

48.22 NO WAIVER OF PAYMENT.

 

No receipt of moneys by Landlord from Tenant, after the cancellation or
termination hereof in any lawful manner, shall reinstate, continue or extend the
term, or affect any notice theretofore given to Tenant or operate as a waiver of
the right of Landlord to enforce the payment of rent and additional rent then
due or thereafter falling due or operate as a waiver or the right of Landlord to
recover possession of the Demised Premises by proper suit, action, proceedings
or other remedy; it being agreed that, after the service of notice to cancel or
terminate as herein provided and the expiration of the time therein specified,
after the commencement of any suit, action, proceedings or other remedy, or
after a final order or judgment for possession of the Demised Premises, Landlord
may demand, receive and collect any moneys due, or thereafter falling due,
without in any manner affecting such notice, suit, action, proceedings, order or
judgment; and any and all such moneys so collected shall be deemed to be
payments on account of the use and occupation of the Demised Premises, or at the
election of Landlord, on account of Tenant’s liability hereunder.

 

48.23 NOTICES.

 

Any notice, demand, request for consent or other communication given under this
Lease must be in writing and shall be deemed sufficiently given if served
personally or by an nationally recognized overnight courier, if to Tenant, to
the notice set forth below, and if to Landlord, to the address first set forth
in the Lease, or to such other address or addresses as Landlord or Tenant may
designate from time to time on at least ten (10) Business Days of advance notice
given to the other in accordance with the provisions of this Section 48.23. Any
such notice, demand, request for consent or other communication shall be deemed
to have been given (x) on the date that it is hand delivered, as aforesaid, or
(y) on the first (1st) Business Day after the date that it is sent by a
nationally-recognized courier, as aforesaid.

 

Tenant hereby designates its address from and after the Commencement Date as
Interparfums Luxury Brands, Inc., 440 Park Avenue South, 13th Floor, New York,
New York 10001, Attn.: Mr. Pierre Desaulles, and prior to the Commencement Date
as Interparfums Luxury Brands, Inc., 112 Madison Avenue, NY10016, Attn.: Mr.
Pierre Desaulles.

 

Whenever one party is required or permitted to send any notice to the other
party under or pursuant to this Lease, including, but not limited to any demand
for rent or notice of default, it may be given by such party’s agent, attorney,
executor, trustee or personal representative, provided that such party has been
given prior notice to the other party that such agent, attorney, etc. is
authorized by such party to deliver notices, with the same force and effect as
if given by such party. Landlord hereby advises Tenant that Landlord’s current
agent is Samco Properties, having an address at 116 East 27th Street, 3rd Floor,
New York, New York 10016, and that Landlord’s attorneys are authorized to send
notices on behalf of Landlord.

 

26

 

 

48.24 PROCEEDING BETWEEN LANDLORD AND TENANT

 

It is hereby understood by and between Landlord and Tenant that Tenant herein
shall not be entitled to any abatement of rent or rental value or diminution of
rent in any dispossess proceedings for a nonpayment of rent, by reason of any
breach by Landlord of any covenant contained in this Lease on its part to be
performed, and in any dispossess for nonpayment of rent, Tenant shall not have
the right of set-off by way of damage, recoupment or counterclaim any damages
which Tenant may have sustained by reason of Landlord’s failure to perform any
of the terms, covenants or conditions contained in this Lease, on its part to be
performed, other than statutory mandatory counterclaims, but Tenant shall be
relegated to an independent action for damages and such independent action shall
not be at any time joined or consolidated with any action or proceeding to
dispossess for nonpayment.

 

48.25 REMEDIES

 

The rights and remedies given to Landlord in this Lease are distinct, separate
and cumulative, and no one of them, whether or not exercised by Landlord, shall
be deemed to be in exclusion of any of the others herein or by law or equity
provided.

 

48.26 STATUS OF PARTIES.

 

Nothing in this Lease shall be deemed to constitute the Landlord and the Tenant
as partners, or business associates, or in any way responsible for the other.

 

48.27 SURVIVAL.

 

Tenant’s obligation to pay basic rent, additional rent and any other charges
hereunder, and Landlord’s reimbursement obligations hereunder, shall survive the
expiration or sooner termination of this Lease.

 

48.28 VENUE AND GOVERNING LAW.

 

This Lease shall be deemed to have been made in New York County, and shall be
construed in accordance with the laws of the State of New York. All actions or
proceedings relating, directly or indirectly to this Lease shall be litigated
only in Courts located within the County of New York.

 

48.29 WAIVER OF TRIAL BY JURY AND NO SET-OFF.

 

Supplementing Article 26 of the Lease, Tenant shall and hereby does waive its
right and agrees not to interpose any counterclaim or set off, of whatever
nature or description, in any summary proceeding or action which may be
instituted by Landlord against Tenant to recover rent, additional rent other
charges, or for damages, or in connection with any matters or claims whatsoever
arising out of or in any way connected with this Lease, or any renewal,
extension, holdover, or modification, thereof, relationship of Landlord and
Tenant, or Tenant’s use or occupancy of said Demised Premises, except for
statutory mandatory counterclaims. This clause, as well as the “waiver of jury
trial” provision contained in the printed portion of this Lease, shall survive
the expiration, early termination, or cancellation of this Lease or the term
thereof. Nothing herein or therein contained, however, shall be construed as a
waiver of Tenant’s right to commence a separate plenary action on a bona fide
claim against Landlord.

 

27

 

 

48.30 WAIVER OF MONEY DAMAGES IN CERTAIN CIRCUMSTANCES.

 

Whenever in this Lease Landlord’s consent or approval is required in any
provision of this Lease, Landlord’s failure to grant such consent or approval
shall never be the basis for any award of damages or give rise to a right of set
off to the Tenant, but shall be the basis for a declaratory judgment or specific
injunction with respect to the matter in question. If Landlord delays or refuses
such consent or approval, Tenant’s sole remedy shall be an action for specific
performance to direct the Landlord to give the required consent; and Tenant
shall not be entitled to make (and shall not make) any claim, and Tenant hereby
waives any claim for money damages (nor shall Tenant claim any money damages by
way of set off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or delayed Landlord’s consent or
approval. However, to the extent that there is a dispute which cannot be
resolved between the parties involving Landlord’s reasonableness, the question
of same shall be immediately submitted for resolution to arbitration by Tenant
under the Expedited Procedures Provisions of the Commercial Arbitration Rules of
the American Arbitration Association, wherein each party must designate its
arbitrator within fifteen (15) Business Days, and the arbitrators shall be
instructed to reach a determination as to the reasonableness of Landlord’s
actions within fifteen (15) Business Days thereafter. In the event of a
determination favorable to Tenant, the requested consented shall be deemed to
have been granted by Landlord, and Landlord shall pay Tenant’s attorney’s
fees(not to exceed $5,000.00) and other costs incurred in connection with such
proceeding or action(not to exceed $5,000.00).

 

48.31 SNDA.

 

Supplementing Article 7 of the Lease, Landlord warrants and represents that the
building where the Demised Premises forms a part (the “Building”) (other than
the Apple Bank loan in the sum of approximately $12,000,000.00) has no mortgages
affecting the Property, however in the event Landlord refinances the Building
then Landlord shall request for Tenant from each mortgagee a non-disturbance and
attornment agreement in such mortgagee’s standard form (a “Non-Disturbance
Agreement”). If Landlord is unable in good faith to obtain such a
Non-Disturbance Agreement by making such a request, Landlord shall have no
liability to Tenant, it being intended that Landlord’s sole obligation shall be
to request that the holder of each future mortgage enter into such
Non-Disturbance Agreement, provided, however, that in the event Landlord is
unable to obtain such a Non-Disturbance Agreement within sixty (60) days from
Tenant’s request to obtain same, Tenant shall have the option to terminate this
Lease on sixty (60) days prior written notice to Landlord,. In no event shall
Landlord be required to commence any litigation in order to obtain a
Non-Disturbance Agreement, nor shall Landlord be required to take any step which
may, in Landlord’s reasonable judgment, have an adverse effect on its
relationship with the holder of such Superior Mortgage. Tenant shall execute a
non disturbance, subordination and attornment agreement on the standard form of
any of Landlord’s mortgagees, provided such form provides non disturbance to
Tenant and does not impair Tenant’s rights or increase Tenant’s obligations
under this Lease. In the event Tenant refuses to sign the Non-Disturbance
Agreement for no reason or any reason whatsoever within 30 days from receipt of
such Non-Disturbance Agreement, then this Lease shall be subordinate pursuant to
Article 7 of this Lease, Landlord shall have no further obligations with respect
to this paragraph as to the mortgage in question and Tenant shall not have the
right to cancel this Lease.

 

48.32       INTENTIONALLY OMITTED.

 

48.33       MODIFICATION OF ARTICLE 9.

 

(A)       Notwithstanding anything to the contrary set forth in Article 9 of the
printed portion of the Lease, if the Demised Premises are damaged due to fire of
other casualty, Tenant has vacated the entire Demised Premises, and Landlord has
not substantially restored the Demised Premises (provided that Tenant does not
delay the process) within two hundred and ten (210) days of such fire or
casualty then, and in such event, Tenant may elect to cancel this Lease upon
giving written notice to Landlord, as its sole and exclusive remedy, at any time
thereafter until such Demised Premises shall be restored and delivered to
Tenant, and the term of this Lease shall expire as of the date of the fire or
casualty in question and the failure of Tenant to cancel this Lease as provided
in this paragraph 48.33(A) within such period following shall forever bar Tenant
from canceling this Lease under this paragraph 48.33(A) for the casualty in
question.

 

28

 

 

(B)       If the Premises are damaged and are thereby rendered wholly
untenantable, or if the Building shall be so damaged that Tenant is deprived of
reasonable access to the Premises, and if Landlord elects to restore the
Premises, Landlord shall, within sixty (60) days after the date of the damage,
cause a contractor or architect selected by Landlord to give notice (the
“Restoration Notice”) to Tenant of the date by which such contractor or
architect estimates the restoration of the Premises (which restoration by
Landlord shall include restoration of the Landlord’s Initial Improvements
provided those improvements were there immediately prior to the casualty and
were permanently affixed to the Property) shall be substantially completed. If
(x) such date, as set forth in the Restoration Notice, is more than two hundred
ten (210) days from the date of such damage or (y) as of such date, as set forth
in the Restoration Notice, there will be less than eighteen (18) months
remaining in the Term of the Lease, then Tenant shall have the right to
terminate this Lease by giving notice (the “Termination Notice”) to Landlord not
later than thirty (30) days following delivery of the Restoration Notice to
Tenant as its sole and exclusive remedy. If Tenant delivers a Termination Notice
pursuant to this Section 48.33(B), (i) this Lease shall be deemed to have
terminated as of the date of the giving of the Termination Notice, (ii) Tenant
shall vacate the Premises and surrender the same to Landlord as its sole and
exclusive remedy, (iii) Tenant’s liability for rent shall cease as of the date
of the damage, and (iv) any prepaid rent for any period after the date of the
damage shall be refunded by Landlord to Tenant. For purposes of this Lease, the
Premises shall be deemed totally damaged or rendered wholly unusable if Tenant
shall be precluded from using more than 50% of the rentable square footage of
the Premises for the conduct of its business. Notwithstanding anything to the
contrary in this Lease, Landlord shall not have the right to terminate this
Lease unless Landlord also terminates leases for at least 50% of the rentable
square footage of the Building.

 

48.34       MODIFICATION OF ARTICLE 13

 

Landlord and Tenant agree that article 13 from the standard portion is hereby
deleted it its entirety and replaced with the following:

 

Access to Premises: 13. Owner or Owner’s agents shall have the right (but shall
not be obligated) to enter the demised premises in an emergency at any time, and
, at other reasonable times upon reasonable prior oral notice, to examine the
same and to make such repairs, replacements and improvements as Owner may deem
necessary and reasonably desirable to any portion of the building, or which
Owner may elect to perform in the demised premises after Tenant’s failure to
make repairs or to perform any work which Tenant is obligated to perform under
this lease after expiration of applicable notice and cure periods, or for the
purpose of complying with laws, regulations and other directions of governmental
authorities. Tenant shall permit Owner to use, maintain and replace pipes and
conduits therein subject to Section 48.09, provided, wherever possible, they are
within walls in the demised premises or otherwise concealed. Owner may, during
the progress of any work in the demised premises, take all necessary materials
and equipment into said premises without the same constituting an eviction, nor
shall Tenant be entitled to any abatement of rent while such work is in
progress, nor to any damages by reason of loss or interruption of business or
otherwise. Throughout the term hereof Owner shall have the right to enter the
demised premises at reasonable hours upon reasonable prior oral notice for the
purpose of showing the same to prospective purchases or mortgages of the
building, and during the last six (6) months of the term for the purpose of
showing the same to prospective tenants. If Tenant is not present to open and
permit an entry into the demised premises, Owner or Owner’s agents may after
reasonable efforts are made to contact Tenant enter the same whenever such entry
may be necessary or permissible by master key or forcibly(in the event of
emergency), and provided reasonable care is exercised to safeguard Tenant’s
property, such entry shall not render Owner or its agents liable therefore nor
in any event shall the obligations of Tenant hereunder be affected. If during
the last month of the term Tenant shall have removed all or substantially all of
Tenant’s property therefrom, Owner may immediately enter, alter, renovate or
redecorate the demised premises without limitation or abatement of rent, or
incurring liability to Tenant for any compensation, and such act shall have no
effect of this lease or Tenant’s obligation hereunder.

 

 

 

 

48.35       MODIFICATION OF ARTICLE 15

 

Landlord and Tenant agree that article 15 from the standard portion is hereby
deleted it its entirety and replaced with the following:

 

Occupancy: 15. Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises are a part, if any. Tenant has inspected the Demised Premises
and accepts them as is, subject to the riders annexed hereto with respect to
Landlord’s Initial Improvements, if any. In any event, Owner makes no
representation as to the condition of the Demised Premises and Tenant agrees to
accept the same subject to violations provided same does not adversely affect
Tenant’s use and occupancy, whether or not of record. Tenant shall not be
obligated to cure any violations existing on the Commencement Date. Landlord
shall cure any violations not caused by Tenant to the extent that such
violations adversely affect Tenant’s use or occupancy of the Premises. If any
governmental license or permit shall be required for the proper and unlawful
conduct of Tenant’s business, Tenant shall be responsible for, and shall procure
and maintain, such license or permit.

 

48.36       MODIFICATION OF ARTICLE 17

 

Landlord and Tenant agree that article 17 from the standard portion is modified
to the extent that all 15 day cure periods set forth in article 17 shall be
extended to 30 days.

 

48.37       MODIFICATION OF ARTICLE 32

 

Landlord acknowledges receipt from 112 Madison LLC of the amount of $97,500.00,
which will be held by Landlord as the security deposit in accordance with the
terms of Article 32 of the printed form of this Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Rider to Lease as of
the date first above written in the printed form of the Lease.

 

  440 Realty Associates LLC., LANDLORD           /s/ Jeffrey D. Smith     BY:
JEFFREY D. SMITH,     ITS:           Interparfums Luxury Brands, Inc. TENANT    
      /s/ Unintelligible     BY: Pierre DeSaulles     NAME:     ITS: COO  

 

 

 

 

EXHIBIT A

Form of Contractor Indemnity Agreement

 

To be retyped on Letterhead of Tenant’s General Contractor, addressed to:

 

440 Realty Associates LLC

116 East 27th Street, 3rd Floor

New York, New York 10016

 

RE:Tenant:   Interparfums Luxury Brands, Inc.  Premises:   440 Park Avenue
South, NYC

 

The undersigned contractor or subcontractor (hereinafter called “Contractor”)
has been hired by the tenant or occupant (hereinafter called “Tenant”) of the
Building named above or by Tenant’s contractor to perform certain work
(hereinafter called “Work”) for Tenant in Tenant’s Premises in the Building.
Contractor and Tenant have requested the undersigned Landlord (hereinafter
called “Landlord”) grant Contractor access to the Building and its facilities in
connection with the performance of the Work and Landlord agrees to grant such
access to Contractor upon and subject to the following terms and conditions:

 

1)Contractor agrees to indemnify and save harmless Landlord, any Superior Lessor
and any Superior Mortgagee and their respective officers, employees, agents,
affiliates, subsidiaries, and partners, and each of them, from and with respect
to any claims, demands, suits, liabilities, losses and expenses, including
reasonable attorneys’ fees, arising out of or in connection with the Work
(and/or imposed by law upon any or all of them) because of personal injuries,
including death at any time resulting therefrom, and loss of or damage to
property, including consequential damages, except that any such party shall not
be indemnified to the extent such injuries to persons or property are claimed to
be due to negligence of the party entitled to be indemnified as aforesaid.

 

2)Contractor shall provide and maintain at its own expense, until completion of
Work, the following insurance:

 

a)Workers’ Compensation and Employers’ Liability Insurance covering each and
every workman employed in, about or upon the Work, as provided for in each and
every statute applicable to Workers’ Compensation and Employers’ Liability
Insurance.

 

b)Commercial General Liability Insurance Including Coverage for Completed
Operations, Broad Form Property Damage “XCU” exclusion if any deleted, and
Contractual Liability (to specifically include coverage for the indemnification
clause of this Agreement) for not less than the following limits:

 

 Combined Single Limit  Bodily Injury and  Property Damage Liability: $2,000,000
(written on a per occurrence basis)

 

c)Commercial Automobile Liability Insurance (covering all owned, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

 

Bodily Injury:$2,000,000 per person   $2,000,000 per occurrence  Property
Damage:$2,000,000 per occurrence   $5,000,000.per occurrence

 

 

 

 

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord 10 days prior written notice of the cancellation of any of
the foregoing policies.

 

3)Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

 

a)Commercial General Liability Insurance Including Protective and Contractual
Liability Coverage with limits of liability at least equal to the above stated
limits.

 

b)Commercial Automobile Liability Insurance (covering all owners, non-owned
and/or hired motor vehicles to be used in connection with the Work) for not less
than the following limits:

 

Bodily Injury:$2,000,000 per person       $2,000,000 per occurrence  Property
Damage:$2,000,000 per occurrence

 

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

Agreed to and executed         this day of           , 201__

(Contractors Name and Signature)

(Name)

By:

 

 

 

 

EXHIBIT B

WORK LETTER

 

RE:Tenant: Interparfums Luxury Brands, Inc.

Premises:Entire 13th Floor at 440 Park Avenue South, New York, NY

 

Gentlemen:

 

In consideration of your entering into a lease for the above premises the
Landlord will, at its own cost and expense, do the following work in the Demised
Premises in accordance with Tenant’s Plans:

 

GENERAL BUILDING WORK LETTER

 

ITEMS

 

 

1.0Demo entire space. .Provide new infrastructure for restrooms as per tenant’s
layout.[F&I all drywall partitioning. F&I full height glass walls (Metro Glass
system or current system at 112 Madison see pictures as attached hereto) for all
private offices, pantry, two conference rooms, reception area, and elevator
bank. F&I sliding glass doors for the two conference rooms and pantry, and
push/pull glass doors for all private offices.



=

2.0All demising walls to be fire rated per code. All walls shall extend 6” above
hung ceiling or to the slab. Conference room walls and all walls where ceiling
is exposed shall go to slab. Entire premises shall have painted exposed slab.
Patch slab as necessary. [2x2 acoustical ceiling tile (as chosen by tenant)
shall be used in the Stock / Mail Room, IT Closet, Storage Closets, Coat Closet
and corridor outside the freight elevators. Both Large and Small Conference
rooms to have exposed ceiling with a dropped drywall soffit (no more than 3.
Soffits shall be approximately 8”-0” above finished floor. A drywall soffit with
cove light will also exist over the credenza in the large Conference Room.
Office and conference room fronts and doors are to be full height glass. .
Conference Room(x2) and pantry doors are to be 3’-0” x 8’-0” sliding glass
doors. Landlord shall install insulation in the mechanical room only.

 

3.0F&I all doors, frames and hardware. All office hardware shall be office lock
function (see attached pics). Tenant may replace this hardware selection with a
comparably priced alternative. Specify types of doors for freight entrance,
closets, etc. Freight entry door(s) to be painted hollow metal 3’-0” x 8’-0”. .
Closet doors to be solid core painted wood flush doors, concealed center pivot
hinges with push/pull hardware and non-electronic magnetic locks. Electrical
panel closet to have locking, paint grade metal access doors.

 

4.0F&I solar shade window treatment at each window. Shades to have 5% opacity.
Tenant may replace with a comparably priced alternative.

 

5.0F&I Lighting – Lighting – Value not to exceed $55,000.00/SF(“Lighting
Budget”) –. Furnish direct / indirect light fixtures throughout ceiling hung or
pendant as per Reflected Ceiling Plan and Lighting Schedule (to be included in
Tenant’s Plans)

 

6.0F&I Flooring throughout – Value not to exceed $55,000..00 including floor
prep.

 

7.0F&I 8 linear feet of full pantry consisting of 8’ of plastic laminate upper
and 8’ of lower cabinets. Installation of all pantry appliances (appliances by
tenant) including dishwasher, full height refrigerator with icemaker and
microwave. Plumber to provide water line for icemaker and coffee machine(2 water
lines for coffee machine). Melamine foil (Ikea kitchen type) to be an option.

 

 

 

 

8.0Paint entire premises (up to 3 colors) including exposed ceiling slab with
Benjamin Moore paint, primer and two finish coats, if ceiling is to be painted
then decorator white.

 

9.0F&I all required electrical, plumbing and fire / life safety work throughout
including sprinkler head relocates to comply with code and plan layout in
accordance with all applicable laws. Provide temporary lighting as required. All
private offices shall have one quad and one duplex receptacle, one voice /data
drop and one data drop. Large Conference room shall have 3 quads and one voice
/data drop and two data drops in the table (. F&I all other power, voice and
data drops shown on final plans. Small Conference Room shall have one quad, one
voice/data drop and one data drop in the table(Tenant to pay for all IT wiring).
F&I within the IT room (4) dedicated circuits (NEMA 5-15/20R T-Slot) and (1) 4’
X 4’ - 5/8’’ piece of fire-rated plywood affixed to the wall. F&I an additional
(5) separate circuits as directed. Provide electrical feeds to all systems
furniture (core and/or chop where necessary).. All speaker/strobe devices shall
be housed in a white frames. All exposed wiring shall be housed in conduit and
installed in a workman like manner running plum and straight. Provide adequate
code compliant power to the premises. F&I an electric strike and maglock on the
front entry door, Door release shall be located at three locations 1) outside
front door - card swipe 2) button release just inside front door 3) button
release at reception station. F & I intercom between front entry door and
reception station. Appropriate electrical outlet for copier equipment to be
included as well. Tenant will attach an electrical and voice/data plan to the
lease. Landlord to trench up to five locations for electric

 

10.0F&I two 15-ton Air Conditioning Unit (air cooled) and associated duct
distribution as required. F&I. F&I (2) thermostats for control of each HVAC
system. F&I exhaust fan to service the IT room, IT room shall be installed in an
area over the dry side of the building. Heat coil to be included with the two AC
units. Additional thermostats required for temperature control. (Two in total –
F&I)

 

11.0F&I carpentry:



Up to $15,000 for:

iUp to 35 feet of cabinetry in the large conference room, with a material of
similar quality currently at 112 Madison. Materials to be agreed upon with
tenant

iiAll storage shelving

iii Coat rack

 

12.0F & I a set of glass entry doors. (2) 1/2” thick 3’-0” x 8’-0” frameless
glass entry doors with top/bottom pivot hinges and push/pull hardware. In
addition, (2) ½” thick 5’-0” x 8’-0” glass sidelites to be installed flanking
new entry doors. Sidelites shall be supported in top and bottom channels. Doors
and sidelites to have beveled polished edges.

 

13.0F&I blocking where required for support of A/V equipment in conference room.

 

14.0F & I painted metal radiator enclosures in offices and temperature knobs.
(Landlord to install such knobs and not responsible for service of such knobs).

 

15.0Landlord shall supply an ACP – 5 (non asbestos project) form to the tenant
prior to the tenant’s completion of the Architectural construction documents.

 

16.0All work of all trades shall be accomplished in an industry standard
satisfactory workman like manner.

 

17.0Cosmetically upgrade the existing restrooms. F & I in all restrooms new
tile, new fixtures, and new partitions and Cesar stone tops using Landlord’s
standard tile and cabinets, and hot water space heaters so that all bathrooms
have hot water. One men’s room, one woman’s room and one ADA unisex bathroom.
Landlord may at Tenant’s option install a handicapped(ADA)stone counter for sink
top.

 

19.Landlord to change windows to Landlord standard windows with double pain.

 

*F & I means Landlord shall furnish and install

 

 

 

 

[img007_v2.jpg] 

 

[img008_v2.jpg] 

 

 

 

 

[img009_v2.jpg] 

 

[img010_v2.jpg] 

 

 

 

 

EXHIBIT “C”

 

1.       The Basic Annual Rent for the 14th Floor shall be payable in the
amounts corresponding to the time periods set forth below in the rent schedule,
commencing on the 14th Floor Premises CD (by way of example only in the event
that the 14th Floor Premises CD occurs on June 1, 2025 then Tenant shall
commence paying Basic Annual Rent with respect to the 14th Floor Premises on
June 1, 2025 in the amount of $56,777.36 per month ($681,328.26 per year) , and
thereafter Tenant shall pay Basic Annual Rent in accordance with the schedule
below.

 

Time Period Per Year Per Month Rent Commencement Date-5/31/20 $605,000.00
$50,416.67 6/1/20-5/31/21 $617,100.00 $51,425.00 6/1/21-5/31/22 $629,442.00
$52,453.50 6/1/22-5/31/23 $642,030.84 $53,502.57 6/1/23-5/31/24 $654,871.46
$54,572.62 6/1/24-5/31/25 $667,968.89 $55,664.07 6/1/25-5/31/26 $681,328.26
$56,777.36 6/1/26-5/31/27 $694,954.83 $57,912.90 6/1/27-5/31/28 $708,853.93
$59,071.16 6/1/28-5/31/29 $723,031.00 $60,252.58

 

In the event that the Expiration Date is later than 5/31/2029, then the Basic
Annual Rent shall increase by 2.0% on 6/1/2029 and shall increase by 2.0% every
12 months thereafter until the Expiration Date (a sample table of the increases
is set forth below in Exhibit “D” through 2039)

 

2.14th Floor Work Letter:

 

RE:Tenant: Interparfums Luxury Brands, Inc.



Premises:Entire 14th Floor at 440 Park Avenue South, New York, NY

 

Gentlemen:

 

In consideration of your entering into a lease for the above premises the
Landlord will, at its own cost and expense, do the following work in the Demised
Premises in accordance with Tenant’s Plans:

 

 

 

 

GENERAL BUILDING WORK LETTER

 

ITEMS

 

 

1.0Demo entire space. .Provide new infrastructure for restrooms as per tenant’s
layout.[F&I all drywall partitioning. F&I full height glass walls (Metro Glass
system or current system at 112 Madison see pictures as attached hereto) for all
private offices, pantry, two conference rooms, reception area, and elevator
bank. F&I sliding glass doors for the two conference rooms and pantry, and
push/pull glass doors for all private offices.



=

2.0All demising walls to be fire rated per code. All walls shall extend 6” above
hung ceiling or to the slab. Conference room walls and all walls where ceiling
is exposed shall go to slab. Entire premises shall have painted exposed slab.
Patch slab as necessary. [2x2 acoustical ceiling tile (as chosen by tenant)
shall be used in the Stock / Mail Room, IT Closet, Storage Closets, Coat Closet
and corridor outside the freight elevators. . Both Large and Small Conference
rooms to have exposed ceiling with a dropped drywall soffit (no more than 3.
Soffits shall be approximately 8”-0” above finished floor. A drywall soffit with
cove light will also exist over the credenza in the large Conference Room.
Office and conference room fronts and doors are to be full height glass. .
Conference Room(x2) and pantry doors are to be 3’-0” x 8’-0” sliding glass
doors. Landlord shall install insulation in the mechanical room only.

 

3.0F&I all doors, frames and hardware. All office hardware shall be office lock
function (see attached pics). Tenant may replace this hardware selection with a
comparably priced alternative. Specify types of doors for freight entrance,
closets, etc. Freight entry door(s) to be painted hollow metal 3’-0” x 8’-0”. .
Closet doors to be solid core painted wood flush doors, concealed center pivot
hinges with push/pull hardware and non-electronic magnetic locks. Electrical
panel closet to have locking, paint grade metal access doors.

 

4.0F&I solar shade window treatment at each window. Shades to have 5% opacity.
Tenant may replace with a comparably priced alternative.

 

5.0F&I Lighting – Lighting – Value not to exceed $55,000.00/SF(“Lighting
Budget”) –. Furnish direct / indirect light fixtures throughout ceiling hung or
pendant as per Reflected Ceiling Plan and Lighting Schedule (to be included in
Tenant’s Plans)

 

6.0F&I Flooring throughout – Value not to exceed $55,000..00 including floor
prep.

 

7.0F&I 8 linear feet of full pantry consisting of 8’ of plastic laminate upper
and 8’ of lower cabinets. Installation of all pantry appliances (appliances by
tenant) including dishwasher, full height refrigerator with icemaker and
microwave. Plumber to provide water line for icemaker and coffee machine(2 water
lines for coffee machine). Melamine foil (Ikea kitchen type) to be an option.

 

8.0Paint entire premises (up to 3 colors) including exposed ceiling slab with
Benjamin Moore paint, primer and two finish coats, if ceiling is to be painted
then decorator white.

 

9.0F&I all required electrical, plumbing and fire / life safety work throughout
including sprinkler head relocates to comply with code and plan layout in
accordance with all applicable laws. Provide temporary lighting as required. All
private offices shall have one quad and one duplex receptacle, one voice /data
drop and one data drop. Large Conference room shall have 3 quads and one voice
/data drop and two data drops in the table (. F&I all other power, voice and
data drops shown on final plans. Small Conference Room shall have one quad, one
voice/data drop and one data drop in the table(Tenant to pay for all IT wiring).
F&I within the IT room (4) dedicated circuits (NEMA 5-15/20R T-Slot) and (1) 4’
X 4’ - 5/8’’ piece of fire-rated plywood affixed to the wall. F&I an additional
(5) separate circuits as directed. Provide electrical feeds to all systems
furniture (core and/or chop where necessary).. All speaker/strobe devices shall
be housed in a white frames. All exposed wiring shall be housed in conduit and
installed in a workman like manner running plum and straight. Provide adequate
code compliant power to the premises. F&I an electric strike and maglock on the
front entry door, Door release shall be located at three locations 1) outside
front door - card swipe 2) button release just inside front door 3) button
release at reception station. F & I intercom between front entry door and
reception station. Appropriate electrical outlet for copier equipment to be
included as well. Tenant will attach an electrical and voice/data plan to the
lease. Landlord to trench up to five locations for electric

 

 

 

 

10.0F&I two 15-ton Air Conditioning Unit (air cooled) and associated duct
distribution as required. F&I. F&I (2) thermostats for control of each HVAC
system. F&I exhaust fan to service the IT room, IT room shall be installed in an
area over the dry side of the building. Heat coil to be included with the two AC
units. Additional thermostats required for temperature control. (Two in total –
F&I)



11.0F&I carpentry:



Up to $15,000 for:

iUp to 35 feet of cabinetry in the large conference room, with a material of
similar quality currently at 112 Madison. Materials to be agreed upon with
tenant

iiAll storage shelving

iii Coat rack

 

12.0F & I a set of glass entry doors. (2) 1/2” thick 3’-0” x 8’-0” frameless
glass entry doors with top/bottom pivot hinges and push/pull hardware. In
addition, (2) ½” thick 5’-0” x 8’-0” glass sidelites to be installed flanking
new entry doors. Sidelites shall be supported in top and bottom channels. Doors
and sidelites to have beveled polished edges.

 

13.0F&I blocking where required for support of A/V equipment in conference room.

 

14.0F & I painted metal radiator enclosures in offices and temperature knobs.
(Landlord to install such knobs and not responsible for service of such knobs).

 

15.0Landlord shall supply an ACP – 5 (non asbestos project) form to the tenant
prior to the tenant’s completion of the Architectural construction documents.

 

16.0All work of all trades shall be accomplished in an industry standard
satisfactory workman like manner.

 

17.0Cosmetically upgrade the existing restrooms. F & I in all restrooms new
tile, new fixtures, and new partitions and Cesar stone tops using Landlord’s
standard tile and cabinets, and hot water space heaters so that all bathrooms
have hot water. One men’s room, one woman’s room and one ADA unisex bathroom.
Landlord may at Tenant’s option install a handicapped(ADA)stone counter for sink
top.

  

*F & I means Landlord shall furnish and install

 

 

 

 

[img011_v2.jpg] 

 

[img012_v2.jpg] 

 

 

 

 

[img013_v2.jpg] 

 

[img014_v2.jpg] 

 

 

 

 

EXHIBIT “D”

SAMPLE RENT TABLES

 

Sample Table for 13th Floor Basic Annual Rent

 

Time Period Per Year Per Month 6/1/29-5/31/30 $737,491.62 $61,457.64
6/1/30-5/31/31 $752,241.46 $62,686.79 6/1/31-5/31/32 $767,286.29 $63,940.52
6/1/32-5/31/33 $782,632.01 $65,219.33 6/1/33-5/31/34 $798,284.65 $66,523.72
6/1/34-5/31/35 $814,250.34 $67,854.20 6/1/35-5/31/36 $830,535.35 $69,211.28
6/1/36-5/31/37 $847,146.06 $70,595.50 6/1/37-5/31/38 $864,088.98 $72,007.41
6/1/38-5/31/39 $881,370.76 $73,447.56

 

Sample Table for 14th Floor Basic Annual Rent

 

Time Period Per Year Per Month 6/1/29-5/31/30 $737,491.62 $61,457.64
6/1/30-5/31/31 $752,241.46 $62,686.79 6/1/31-5/31/32 $767,286.29 $63,940.52
6/1/32-5/31/33 $782,632.01 $65,219.33 6/1/33-5/31/34 $798,284.65 $66,523.72
6/1/34-5/31/35 $814,250.34 $67,854.20 6/1/35-5/31/36 $830,535.35 $69,211.28
6/1/36-5/31/37 $847,146.06 $70,595.50 6/1/37-5/31/38 $864,088.98 $72,007.41
6/1/38-5/31/39 $881,370.76 $73,447.56

 

In the event that the Expiration Date (as extended pursuant to is later than
5/31/2029, then the Basic Annual Rent shall increase by 2.0% on 6/1/2029 and
shall increase by 2.0% every 12 months thereafter until the Expiration Date (a
sample table of the increases is set forth below in Exhibit D through 2039)

 

 

 

 

EXHIBIT “E”

COMMENCEMENT DATE AGREEMENT

 

COMMENCEMENT DATE AGREEMENT

 

This Commencement Date Agreement (“Agreement”) is made as of _______________,
20__ by and between 440 Realty Associates LLC (“Landlord”) and Interparfums
Luxury Brands, Inc. (“Tenant”), pertaining to certain premises consisting of the
entire 13th floor in the building located at 440 Park Avenue South, New York,
New York and leased to Tenant by Landlord (the “Premises”), said Premises being
more particularly described in the “Lease” (as hereinafter defined).

 

W I T N E S S E T H

 

WHEREAS, by Lease dated as of _______________________ (the “Lease”) the Landlord
leased unto the Tenant the Premises as provided therein; and

 

WHEREAS, the Landlord and the Tenant now desire to ratify and confirm the Lease,
and to fix the “Commencement Date,” the “Rent Commencement Date” and the
“Expiration Date” as defined therein;

 

NOW THEREFORE, the Landlord and the Tenant hereby agree as follows:

 

1.        The Commencement Date shall be deemed to be _________________________.

 

2.        The Rent Commencement Date shall be deemed to be
_____________________.

 

3.        The Expiration Date shall be deemed to be
______________________________.

 

4.        Except as hereby amended, the Lease shall continue in full force and
effect.

 

5.        This Agreement shall be binding upon the parties hereto and the
parties’ respective heirs, executors, successors and assigns.

 

6.        The revised Basic Annual Rent schedule shall be as follows:

 

Time Period Per Year Per Month Rent Commencement Date - $605,000.00 $50,416.67  
$617,100.00 $51,425.00   $629,442.00 $52,453.50   $642,030.84 $53,502.57  
$654,871.46 $54,572.62   $667,968.89 $55,664.07   $681,328.26 $56,777.36  
$694,954.83 $57,912.90   $708,853.93 $59,071.16   $723,031.00 $60,252.58

 

 

 

 

7.        The revised Minimum Renewal Rent Schedule shall be as follows:

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

 

LANDLORD:   TENANT:                  



By:      By:     



Printed Name:     Printed Name:    



Title:     Title:    

 

 